


Exhibit 10.3




Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.


 
Execution Copy
 
________________________________________
 
AMENDED AND RESTATED
 
LICENSE AND COMMERCIALIZATION AGREEMENT
 
________________________________________
 
 
between
 
 
GENMAB A/S
 
 
and
 
 
TENX BIOPHARMA, INC.
 
 
Dated as of December 22, 2009
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS
1
Section 1.01
Certain Defined Terms
1
Section 1.02
Interpretation and Rules of Construction
6
ARTICLE II
CLOSING
7
Section 2.01
Closing
7
Section 2.02
Closing Delivery to Genmab
7
Section 2.03
Exercise of Lonza Option.
8
ARTICLE III
COOPERATION AND TECHNOLOGY TRANSFER
8
Section 3.01
Alliance Managers
8
Section 3.02
Activity Costs.
8
Section 3.03
Transfer Plan
8
Section 3.04
Regulatory Matters
9
Section 3.05
Debarment Limitations
9
Section 3.06
Adverse Events Reporting
9
Section 3.07
Rights of Reference
10
Section 3.08
Access to Manufacturers
10
Section 3.09
Master Cell Line
10
ARTICLE IV
GRANT OF LICENSE
10
Section 4.01
Grant of License
10
Section 4.02
Retained Field
11
Section 4.03
Limits on Use of Mice and Mice Materials
11
Section 4.04
Conflict with Medarex License
11
Section 4.05
Sublicenses
11
Section 4.06
Affiliates
11
Section 4.07
Lonza Sublicense
12
Section 4.08
Reservation of Rights
12
ARTICLE V
DEVELOPMENT AND COMMERCIALIZATION
13
Section 5.01
Responsibility for Development.
13
Section 5.02
Responsibility for Commercialization
13
Section 5.03
Diligence
13
Section 5.04
Product Manufacture
13
Section 5.05
Agreements with Third Parties
13
Section 5.06
Information Regarding Activities
13
ARTICLE VI
PAYMENTS, ROYALTIES AND MILESTONES
14
Section 6.01
Fees
14
Section 6.02
Development Milestone Payments
14
Section 6.03
Commercial Milestone Payments
14
Section 6.04
Royalties
15
Section 6.05
Negotiations with Medarex
16
Section 6.06
Royalty Term
16
Section 6.07
Royalty Adjustment
16
Section 6.08
Sublicense Payments
16
Section 6.09
Third Party Intellectual Property
17
Section 6.10
Royalty Reports; Payment.
17
Section 6.11
Late Payments
18
Section 6.12
Taxes Withheld
18
ARTICLE VII
INSPECTION
19
Section 7.01
TenX Records
19
Section 7.02
Genmab Records
19
Section 7.03
Audit
19
Section 7.04
Medarex Audit
19
Section 7.05
Lonza Audit
20
ARTICLE VIII
PATENT PROSECUTION AND ENFORCEMENT
20
Section 8.01
Filing, Prosecution and Maintenance of Patents
20
Section 8.02
Cooperation
21
Section 8.03
Abandonment
21
Section 8.04
Notification; Enforcement
21
Section 8.05
Withdrawal of Enforcement
22
Section 8.06
Recoveries
22
ARTICLE IX
TERM AND TERMINATION
22
Section 9.01
Term
22
Section 9.02
Termination for Breach
22
Section 9.03
Genmab’s Termination Rights
22
Section 9.04
TenX’s Termination Rights
23
Section 9.05
Termination for Failure to Close
23
Section 9.06
Effects of Termination.
23
Section 9.07
Cumulative Rights and Remedies
26
ARTICLE X
REPRESENTATIONS AND WARRANTIES; COVENANTS
26
Section 10.01
Representations and Warranties
26
Section 10.02
Representations and Warranties of Genmab
26
Section 10.03
Disclaimer
28
Section 10.04
Representations and Warranties of TenX
28
Section 10.05
Insurance Covenant
28
Section 10.06
Upstream Agreement Covenant
29
ARTICLE XI
INDEMNITY
29
Section 11.01
Indemnification
29
ARTICLE XII
GENERAL PROVISIONS
30
Section 12.01
Amendment and Waiver
30
Section 12.02
Force Majeure
31
Section 12.03
Notices
31
Section 12.04
Independent Contractors
32
Section 12.05
Assignment
32
Section 12.06
No Third-Party Beneficiary
32
Section 12.07
Use of Name
32
Section 12.08
Press Releases and other Public Announcements.
32
Section 12.09
Confidential Information.
33
Section 12.10
Counterparts
35
Section 12.11
No Strict Construction
35
Section 12.12
Severability
35
Section 12.13
Applicable Law and Litigation
35
Section 12.14
Dispute Resolution
35
Section 12.15
Integration
37
Section 12.16
No Presumption
37



Schedule A                                Europe and Asia
Schedule B                                Licensed Patents
Schedule C                                Transfer Plan
Schedule D                                Third-Party Payments Under Certain
Agreements
Schedule 10.02(A)                   E-mail correspondence between Genmab and
Cellectis

-  -
ACTIVEUS 90211178v1
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LICENSE AND COMMERCIALIZATION AGREEMENT
 
This AMENDED AND RESTATED LICENSE AND COMMERCIALIZATION AGREEMENT (this
“Agreement”), effective as of December 22, 2009 (the “Effective Date”), is
entered into by and between GENMAB A/S, having principal offices at Bredgade 34,
DK-1260, Copenhagen K, Denmark (“Genmab”), and TENX BIOPHARMA, INC., having
principal offices at 109 N. Orianna, Philadelphia, PA 19106 (formerly known as
Zani Pharmaceuticals, Inc., “TenX”); and each of TenX and Genmab, a “Party”, and
together, the “Parties”.
 
W I T N E S S E T H
 
WHEREAS, Genmab has developed the drug product candidate zanolimumab
(HuMax-CD4®), which has been in clinical evaluation in cutaneous T-cell lymphoma
(“CTCL”) (phase III), non-CTCL (phase II) (“NCTCL”), rheumatoid arthritis and
psoriasis, and owns, or has licenses to, certain patents and know-how relating
to zanolimumab; and
 
WHEREAS, Genmab is willing to grant to TenX, and TenX is willing to accept, an
exclusive license under such rights that Genmab owns and a sublicense under such
rights that Genmab has acquired from third parties; and
 
WHEREAS, TenX is willing to assume responsibility for carrying out certain
continued development activities with respect to zanolimumab and shall have sole
control over the development, manufacture and commercialization of zanolimumab,
on the terms and conditions set forth herein; and
 
WHEREAS, the Parties entered into a License and Commercialization Agreement as
of April 3, 2009 (the “Original Agreement”), as well as two extension letters
dated as of July 30, 2009, and August 17, 2009; and
 
WHEREAS, the Parties wish to amend and restate the Original Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto agree that this Agreement
hereby restates and amends the Original Agreement in its entirety as follows:
 
ARTICLE I
 


 
DEFINITIONS
 
Section 1.01 Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:
 
“110 Study” shall mean the study pursuant to the study protocol entitled
“Open-label, Dose escalation, followed by Open-label, Single Arm, Multi-center
Clinical Trial of HuMax-CD4, a Fully Human Monoclonal Anti-CD4 Antibody, in
Patients with Mycosis Fungoides (Stage IB-IVB) or Sézary Syndrome who are
Refractory or Intolerant to Targretin® (bexarotene) and one other Standard
Therapy”.
 
“Activity Costs” shall mean out-of-pocket costs - associated with the clinical,
manufacturing, research fees, licenses and regulatory activities performed by
Genmab under the Agreement, including without limitation the activities
performed by Genmab after the Effective Date and the activities performed
pursuant to the Transfer Plan, including without limitation any activities
related to storage and stability testing of Clinical Supplies.  For the
avoidance of doubt, FTE Costs, external patent lawyers, patent fees and travel
costs are excluded from Activity Costs, except those patent costs as provided
for in Section 8.01 are to be included in Activity Costs.
 
“Adverse Events” shall have the meaning ascribed in Section 3.06.
 
“Affiliate” shall mean any corporation, firm, partnership or other entity that
controls, is controlled by or is under common control with the Party in
question.  For the purpose of this definition, “control” shall mean the
ownership, whether direct or indirect, of at least fifty percent (50%) of the
equity having the power to vote on or otherwise direct the affairs of the
entity.  An entity shall only be considered an Affiliate for so long as such
control exists.
 
“Business Day” shall mean any day other than a Saturday, Sunday or such other
day on which the principal commercial banks located in New York, New York are
not open for business during normal banking hours.
 
“Cabilly Patent” shall mean US Patent No. [**].
 
“Clinical Studies” shall mean human studies designed to measure the safety
and/or efficacy of a Product, including phase I clinical trials, phase II
clinical trials, phase III clinical trials (as each are further described in 21
C.F.R. §312.21(a)-(c)), and phase IV clinical trials as required to obtain,
support or expand Regulatory Approval.
 
“Clinical Supplies” shall mean supplies of a Product, placebo (where relevant),
comparator (where relevant) and diluent ready to be used for the conduct of
pre-clinical studies and/or Clinical Studies of a Product in the Field.
 
“Commercialization” (including variations such as “Commercialize” and the like)
shall mean the performance of any and all activities directed to promoting,
marketing, importing, exporting, distributing, selling or offering to sell
(including pre-marketing), sampling, and post-marketing drug surveillance of a
pharmaceutical product or, to the extent permitted under this Agreement, to have
any of those activities performed by a third party.
 
“Commercial Supplies” shall mean supplies of a Product (i) for the
Commercialization of Product in the Field by TenX or its permitted sublicensees,
or (ii) for compassionate use or use in investigator-sponsored Clinical Studies.
 
“Compound” shall mean zanolimumab (HuMax-CD4®).
 
“Controlled” shall mean the legal authority or right of a Party hereto to grant
a license or sublicense of intellectual property rights to the other Party
hereto, or to otherwise disclose proprietary or trade secret information to such
other Party, without breaching the terms of any agreement with a third party or
misappropriating the proprietary or trade secret information of a third party or
other arrangement, whether existing before or after the Effective Date with any
third party.
 
“Cross License” shall mean that certain Cross-License Agreement entered into by
and among Abgenix, Inc., Cell Genesys, Inc., Japan Tobacco Inc., Xenotech L.P.,
and GenPharm International, Inc., effective as of March 26, 1997, as amended
from time to time.
 
“Development” (including variations such as “Develop” and “Developing”) shall
mean the performance of any and all activities relating to obtaining Regulatory
Approvals of a pharmaceutical product and to maintaining such Regulatory
Approvals.  Development activities include the performance by TenX or authorized
third parties of pre-clinical studies, pharmacokinetic studies, toxicology
studies, formulation, test method development and stability testing,
manufacturing process development, validation and scale-up (including bulk
compound production), Manufacturing Clinical Supplies, quality assurance and
quality control for formulations of a Product, Clinical Studies (excluding
post-marketing Clinical Studies), and regulatory affairs including regulatory
legal services.
 
“EMEA” shall mean the European Agency for the Evaluation of Medicinal Products,
or any successor agency.
 
“EU” shall mean the countries of the economic, scientific and political
organization of member states known as the European Union, as it is constituted
from time to time.
 
“Europe and Asia” shall mean the countries identified on Schedule A.
 
“FDA” shall mean the U.S. Food and Drug Administration, or any successor agency.
 
“Field” shall mean the treatment of human diseases.
 
“First Commercial Sale” shall mean, with respect to any Product in any country,
the first commercial sale of such Product in such country after all Regulatory
Approvals have been obtained in such country for such Product.
 
“FTE” shall mean full-time equivalent employee.
 
“FTE Cost” shall mean an amount equal to [**] USD per calendar year (or pro rata
amount thereof) for each FTE involved in executing the Transfer Plan or
performing the activities pursuant to Section 8.01.  Such FTE Cost corresponds
to an hourly rate of [**] USD per FTE and a daily rate of [**] USD per FTE.
 
“Genmab Adverse Events” shall have the meaning ascribed in Section 3.06.
 
“IND” shall mean an investigational new drug application relating to a Product
filed with the FDA pursuant to 21 C.F.R. Part 312, or any comparable filing made
with a Regulatory Authority in another country (including the submission to a
competent authority of a request for an authorization concerning a clinical
trial, as envisaged in Article 9, paragraph 2, of European Directive
2001/20/EC).
 
“Knowledge of Genmab” shall mean the actual knowledge of [**] and any officers
of Genmab as of the Effective Date of this Agreement.
 
“Law” or “Laws” shall mean all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the binding effect of law of any
applicable government authority, court, tribunal, agency, legislative body,
commission or other instrumentality of (i) any government of any country, (ii)
any state, province, county, city or other political subdivision thereof, or
(iii) any supranational body.
 
“Licensed Know-How” shall mean the proprietary and confidential information that
is owned or Controlled by Genmab and related to the Development and
Commercialization of the Compound, including the, technical data, protocols,
methods and processes, provided that the Licensed Know-How does not include any
patent rights or any Lonza Materials Know-How or Lonza Intellectual Property.
 
“Licensed Materials” shall mean any materials necessary or desirable to make use
or sell the Compound or the Product, which are controlled or owned by Genmab.
 
“Licensed Patents” shall mean the patents owned by Genmab as listed on Schedule
B.
 
“Licensed Technology” shall mean the Licensed Materials, the Licensed Know-How
and the Licensed Patents.
 
“Lonza” shall mean Lonza Sales AG, a Swiss company with offices at
Munchensteinerstrasse 38, CH-4002, Basel, Switzerland.
 
“Lonza Commercial License” shall mean that certain License Agreement between
Lonza Biologics plc (“Biologics”) and Genmab made November 14, 2001, as amended
by Amendment No. 1 made December 30, 2004, as novated by Amendment No. 2 made
January 1, 2007 between Biologics, Genmab and Lonza Sales AG, as amended by
Amendment No. 3 made July 22, 2008, as amended from time to time.
 
“Lonza Intellectual Property” shall mean Intellectual Property, as such term is
defined in the Lonza Commercial License.
 
“Lonza Materials Know-How” shall mean any Materials Know-How (as such term is
defined in the Lonza Commercial License) licensed to Genmab by virtue of the
Lonza Commercial License, as the same is provided to TenX hereunder and
identified as such at the time of its provision.
 
“Lonza Materials” shall mean Materials, as such term is defined in the Lonza
Commercial License.
 
“Manufacturing” (including variations such as “Manufacture”) shall mean the
performance of any and all activities directed to producing, manufacturing,
processing, filling, finishing, packaging, labeling, quality control, quality
assurance, testing and release, shipping and storage of Product.
 
“Medarex” shall mean collectively, Medarex, Inc, a New Jersey corporation, and
its wholly-owned subsidiary GenPharm International, Inc.
 
“Medarex Royalty Rate” shall mean the tiered royalty rate structure set forth in
Section 6.5 of the Medarex License for the annual CD4 Net Sales (as defined in
the Medarex License) of the CD4 Products (as defined in the Medarex License) in
Europe and Asia payable by Genmab to Medarex.
 
“Medarex License” shall mean that certain Evaluation and Commercialization
Agreement by and between Genmab, Medarex Inc. and GenPharm International, Inc.
dated February 25, 1999, as amended by Amendments No.’s 1, 2, 3, 4, 5, 6, 7 and
8 respectively effective as of May 17, 1999, May 19, 2000, August 23, 2000, June
6, 2002, March 11, 2003, September 14, 2004, June 29, 2005 and October 26, 2006,
as amended from time to time.
 
“Medarex Technology” shall mean the patents and know-how that are related to the
development and commercialization of the Compound and that are licensed to
Genmab under the Medarex License.
 
“MRC” shall mean the Medical Research Council.
 
“MRC License” shall mean that certain License Agreement made October 1, 1993,
between GenPharm International, Inc. (“GenPharm”, as of the Effective Date, a
wholly owned subsidiary of Medarex, Inc.) and MRC, the Agricultural and Food
Research Council Institute of Animal Physiology and Genetics Research of
Babraham Hall (“AFRC”, as of the Effective Date, succeeded in title by the
Babraham Institute) and [**], as amended by the Amendment Agreement made August
12, 1994 between GenPharm and MRC (on behalf of itself, AFRC and [**]) and
further amended by the Letter Amendment dated April 19, 2002 between Medarex,
Inc. (on behalf of itself and GenPharm) and MRC (on behalf of itself, the
Babraham Institute and [**]), and the sublicense granted to Genmab thereunder
pursuant to the Medarex License, as amended from time to time.
 
“Net Sales” shall mean, with respect to sales of a Product, the amounts invoiced
by TenX and its sublicensees for the sale of such Product to bona fide
independent third parties, less to the extent included in such amount: (i)
normal and customary rebates, and cash and trade discounts, actually taken; (ii)
sales, use and/or other excise taxes, custom duties or other governmental
charges (other than taxes imposed on or measured by net income) actually paid in
connection with sales such Product; (iii) the cost of any bulk packages and
packing, prepaid freight charges and insurance; (iv) amounts actually allowed or
credited due to returns paid; and (v) amounts written off for bad debt.  In the
case of (i) and (iv), such amounts shall be deductible only to the extent the
same are separately identified on the invoice to the customer or other
documentation maintained by TenX or its sublicensees in the ordinary course of
business.  All sales of Product between TenX and its sublicensees or sales of
Product for compassionate use or named patient basis shall be disregarded for
purposes of computing Net Sales.  For purposes of this Agreement, compassionate
use or named patient basis sales will be those sales prior to the first
Regulatory Approval for marketing, on a country-by-country basis.
 
“New Product Application” shall mean an application for Regulatory Approval
required for commercial marketing or sale of a Product as a pharmaceutical
product in a regulatory jurisdiction.
 
“Orphan Drug Designation” shall mean any designation of a Product as an orphan
medicinal product under Regulation (EC) No. 141/2000 of the European Parliament
and of the Council of 16 December 1999 on orphan medicinal products (or
equivalent Laws in jurisdictions other than the EU) which results from
submission of an application to EMEA, the Committee for Orphan Medicinal
Products (COMP), the European Commission and any comparable designation which
results from a comparable submission to any other national or supranational body
concerned with the application for, or maintenance of, orphan medical product
designations, including the FDA.
 
“Person” means any individual, limited liability company, corporation,
association, partnership, business trust, joint stock company, joint venture,
trust, estate or other entity or organization of whatever nature.
 
“Product” shall mean a product comprising a pharmaceutical formulation of the
Compound.
 
“Regulatory Approval” shall mean any approvals, licenses, registrations or
authorizations (excluding pricing, insurance, reimbursement and formulary
approvals, licenses, registrations or authorizations) of any regional, national,
state or local Regulatory Authority, or other regulatory agency, department,
bureau or governmental authority, necessary for the marketing and sale of a
Product in a regulatory jurisdiction, including approvals for New Product
Applications and orphan drug applications.
 
“Regulatory Authority” shall mean (a) the FDA, (b) the EMEA, or (c) any other
governmental agency with similar authority over pharmaceutical or biotechnology
products in any other jurisdiction anywhere in the world.
 
“Retained Field” shall have the meaning ascribed in Section 4.02.
 
“Term” shall have the meaning ascribed in Section 9.01.
 
“Transfer Plan” shall have the meaning ascribed in Section 3.03.
 
“Upstream Agreements” shall mean the Medarex License, the MRC License and the
Lonza Commercial License.
 
“TenX Adverse Events” shall have the meaning ascribed in Section 3.06.
 
Section 1.02 Interpretation and Rules of Construction.  In this Agreement,
except to the extent that the context otherwise requires:
 
(a) when a reference is made in this Agreement to an Article, Section or
Schedule, such reference is to an Article or Section of, or a Schedule to, this
Agreement unless otherwise indicated;
 
(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;
 
(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;
 
(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;
 
(e) all terms defined in this Agreement have the defined meanings when used in
any document made or delivered pursuant hereto, unless otherwise defined
therein;
 
(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;
 
(g) any Law defined or referred to herein or in any agreement or instrument that
is referred to herein means such Law as from time to time amended, modified or
supplemented, including by succession of comparable successor Laws;
 
(h) references to a Person are also to its permitted successors and assigns;
 
(i) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise; and
 
(j) references to this “Agreement” include the Schedules hereto, and all
amendments hereto made in accordance with the provisions of Section 12.01.
 
ARTICLE II
 


 
CLOSING
 
Section 2.01 Closing.  Subject to the terms and conditions of this Agreement,
the sale and purchase of the rights granted to the Compound contemplated by this
Agreement shall take place at a closing (the “Closing”) to be held at the
offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York at
10:00 A.M. New York time at the earlier of (i) January 31, 2010 or (ii) or when
the final payment under Section 6.01 is made at such other place or at such
other time or on such other date or in such other way as the Parties may
mutually agree upon in writing.
 
Section 2.02 Closing Delivery to Genmab.  TenX shall deliver the remainder of
fees described in Section 6.01 and any amounts then owed under Section 3.02 in
cash by wire transfer in immediately available funds at the Closing to the bank
account to be designated by Genmab in a written notice to TenX.
 
Section 2.03 Exercise of Lonza Option.
 
Subject to Section 4.07(a), TenX shall inform Genmab in writing by December 31,
2009 whether it wishes to exercise the Lonza Option in which case it shall pay
the pounds sterling six thousand two hundred and fifty (£6,250) remainder of the
annual license fee to Genmab by such date.
 
ARTICLE III
 


 
COOPERATION AND TECHNOLOGY TRANSFER
 
Section 3.01 Alliance Managers.  No later than seven (7) days after the
Effective Date, each Party shall nominate one alliance manager to act as a
central contact for that Party, to whom any relevant queries and comments
relating to the operation of the Development and Commercialization of the
Product can be addressed by the other Party and who will ensure that such
queries and comments are further directed within that alliance manager’s
organization appropriately and promptly to ensure efficient communication and
cooperation between the Parties.  Each Party may replace its alliance manager at
any time upon written notice to the other Party.  TenX shall ensure that Claus
Møller, former Chief Operating Officer of Genmab, or any employees of IPC
International, shall not act as an alliance manager or contact or interact with
any employees of Genmab or its Affiliates regarding this Agreement or the
operation of the Development and Commercialization of the Product.
 
Section 3.02 Activity Costs.
 
TenX shall pay to Genmab any Activity Costs and related FTE Costs incurred by
Genmab after the Effective Date up until Closing, within seven (7) calendar
days, with a five (5) day cure period, upon receipt of invoices from Genmab on a
weekly basis, subject to weekly discussions and agreement between the Parties as
to such costs.  The Activity Costs and related FTE Costs shall not exceed [**]
US Dollars ($[**]) per month, excluding the TenX authorized activities by
vendors relating to the stability testing and other CMC activities.  In
addition, TenX shall pay to Genmab, to the extent TenX requests Genmab to
undertake, any Activity Costs and related FTE Costs to implement any activities
for which TenX is financially responsible pursuant to the Transfer Plan (as
defined below) as such costs shall be discussed and agreed to by the
Parties.  In case of termination of the Agreement TenX shall pay to Genmab any
Activity Costs and related FTE Costs that TenX has approved or authorized Genmab
to perform, including such costs incurred after termination.  In case an
Activity Cost reimbursable to Genmab under this Agreement will exceed [**] US
Dollars ($[**]), TenX shall pay such amount in advance upon the request of
Genmab.
 
Section 3.03 Transfer Plan.  Schedule C hereto sets forth mutually agreed upon
set of procedures (the “Transfer Plan”) for implementing the transfer by Genmab
of any existing Licensed Know-How and Licensed Materials that are available to
Genmab, and for which Genmab has the right to transfer, to TenX, at TenX’s sole
cost and expense.  Pursuant to the Transfer Plan Genmab will transfer to TenX
(i) all INDs for a Product, (ii) the Orphan Drug Designations for a Product, and
(iii) any pending clinical trial applications for a Product (taking into account
the health and safety of the patients enrolled therein), in each case that are
available to Genmab, and for which Genmab has the right to transfer, at TenX’s
sole cost and expense.  Pursuant to the Transfer Plan, Genmab will also transfer
to TenX a copy of the safety database regarding the Compound that is available
to Genmab, and for which Genmab has the right to transfer, at TenX’s sole cost
and expense.  All such transfers described above shall begin after the final
payment is made by TenX pursuant to Section 6.01, and shall be completed by
Genmab as soon as possible and preferably no later than 30 days after the final
payment is made by TenX pursuant to Section 6.01.  Prior to the transfer of the
Licensed Materials to TenX, Genmab agrees to instruct its third party vendors to
maintain the Licensed Materials in accordance with GMP standards, including the
method of conducting stability testing.  Pursuant to the Transfer Plan, TenX
shall amend all of the clinical trial documentation and related agreements at
its sole cost and expense in order to reflect the change in sponsorship, conduct
and monitoring of the clinical trial.  TenX shall immediately inform Genmab upon
the qualification of TenX or its sublicensee as “Sponsor” of the clinical trial
with each relevant Regulatory Authority.
 
Section 3.04 Regulatory Matters.  After the transfer of the items described in
clauses (i), (ii) and (iii) of Section 3.03, TenX shall be solely responsible
for filing and maintaining all INDs and New Product Applications and seeking
Regulatory Approvals for Product in all indications within the Field at its sole
cost and expense, which applications and approvals may be held by, and in the
name of, TenX.  After the Closing but prior to such transfers, (x) Genmab agrees
not to make changes or alterations to any of the items set forth in clauses (i),
(ii) and (iii) of Section 3.03, without the prior approval of TenX, which
approval shall not be unreasonably withheld, and (y) Genmab agrees to file
periodic reports with the FDA and EMEA related to such items, as required, with
the prior approval of TenX, which approval shall not be unreasonably
withheld.  Furthermore, TenX shall be responsible for complying with all
regulatory requirements related to the 110 Study no matter whether the study is
closed down or re-activated.  The Parties agree that a letter, signed by both
Parties, shall be sent to the Regulatory Authorities within 30 days after
Closing to the effect that TenX has taken over all responsibility for the Study
110, including without limitation the preparation and submission of all required
reports to the Regulatory Authorities.
 
Section 3.05 Debarment Limitations.  In the course of Developing a Product, TenX
shall not knowingly use any employee or consultant who is, or has been, debarred
by the FDA or any other Regulatory Authority or, to the best of TenX’s
knowledge, is, or has been, the subject of debarment proceedings by any such
Regulatory Authority.  TenX shall promptly notify Genmab of, and provide Genmab
with a copy of, any correspondence or other reports with respect to any use of a
debarred employee or consultant in connection with TenX’s performance of its
obligations under this Agreement that TenX receives from any third party.
 
Section 3.06 Adverse Events Reporting.  TenX, on behalf of itself and any
permitted sublicensees, shall advise Genmab within three (3) Business Days after
TenX or its sublicensees become aware of any serious or unexpected side effects,
injury, toxicity or sensitivity reaction, or any unexpected incidence, and the
severity thereof, associated with the Development and Commercialization of a
Product that relates to the Retained Field or could likely relate to the
Retained Field (collectively, “TenX Adverse Events”).  Genmab shall advise TenX
within three (3) Business Days after Genmab becomes aware of any serious or
unexpected side effects, injury, toxicity or sensitivity reaction, or any
unexpected incidence, and the severity thereof, associated with its Development
and Commercialization of any product that relates to or could likely relate to
the Licensed Technology (collectively, “Genmab Adverse Events;” and together
with TenX Adverse Events, “Adverse Events”).  The Party reporting an Adverse
Event shall provide the other Party with a written report delivered by overnight
mail in regards to an Adverse Event, stating the full facts known to the Party
reporting an Adverse Event, including investigator name, site details, customer
name, address, telephone number, batch, lot and serial numbers (each, as
applicable) and any other information required by Law.  In the event that the
non-reporting Party requires information regarding Adverse Events with respect
to reports required to be filed by it in order to comply with applicable Laws,
including obligations to report Adverse Events to the Regulatory Authorities,
subject to applicable Law, the Party reporting an Adverse Event agrees to use
good faith efforts to promptly provide such information to the non-reporting
Party.
 
Section 3.07 Rights of Reference.  TenX shall grant Genmab and its Affiliates a
free-of-charge right to reference and use and have full access to all regulatory
documents relating to a Product, including any IND or New Product Application
(and all chemistry, Manufacturing and controls information), and any
supplements, amendments or updates to the foregoing, where such regulatory
documents are Controlled by TenX, which relate to the Retained Field or could
likely relate to the Retained Field.  Genmab may sublicense such rights to its
sublicensees.
 
Section 3.08 Access to Manufacturers.  TenX shall use its commercially
reasonable efforts, and will cause its sublicensee to use commercially
reasonable efforts, to cause each third party manufacturer that TenX has engaged
to Manufacture a Product to provide reasonable access to the Manufacturing
facility of such third party for inspection by Genmab and to disclose to Genmab
such technology relating to the establishment and maintenance of a Manufacturing
facility for a Product as Genmab shall reasonably request, provided such
technology relates to the Retained Field or could likely relate to the Retained
Field.
 
Section 3.09 Master Cell Line.  Upon TenX’s exercise of the Lonza Option (as
defined herein), Genmab shall, at TenX’s written request, promptly upon Closing
transfer or cause to be transferred to TenX the master cell line relating to a
Product that is available to Genmab and for which Genmab has the right to
transfer.  TenX shall pay all out-of-pocket shipping costs in connection with
any such transfer.
 
ARTICLE IV
 


 
GRANT OF LICENSE
 
Section 4.01 Grant of License.  Upon the terms and conditions set forth herein
and while this Agreement is in full force and effect, effective upon the
Closing, Genmab hereby grants TenX, and TenX hereby accepts:
 
(i) an exclusive (subject to Section 4.02) worldwide license in the Field under
the Licensed Technology, with the right to sublicense, to make, have made,
import, use, offer to sell and sell any Product; and
 
(ii) an exclusive (subject to Section 4.02) worldwide sublicense in the Field to
all of Genmab’s rights in and to the Medarex Technology that is Controlled by
Genmab pursuant to the Medarex License (including Medarex Technology that is the
subject matter of the Cross License or the MRC License and which is sublicensed
to Genmab under the Medarex License), with the right to further sublicense
(subject to Section 4.05), to make, have made, import, use, offer to sell and
sell any Product.
 
Section 4.02 Retained Field.  Notwithstanding Section 4.01, the Parties
acknowledge and agree that Genmab, either alone or in collaboration with another
Person, shall have the exclusive, worldwide right to Develop and Commercialize
monovalent anti-CD4 antibodies, including monovalent anti-CD4 antibodies derived
from the Compound, for prophylactic, therapeutic and diagnostic use within the
field of immune disorders, including HIV-1 infection and AIDS provided, that
such monovalent anti-CD4 antibodies are prepared using Genmab’s proprietary
UniBody® technology, including any improvements to the UniBody® technology that
may be developed after the Effective Date (collectively, the “Retained Field”).
 
Section 4.03 Limits on Use of Mice and Mice Materials.  Nothing in this
Agreement grants or confers any license or rights to or on TenX to generate,
breed, immunize, use or transfer any Mice (as defined in the Medarex
License).  Nothing in this Agreement grants or confers any license or rights to
or on TenX to sell, lease, offer for sale, offer for lease, or otherwise
transfer title to any Mice Materials (as defined in the Medarex License).
 
Section 4.04 Conflict with Medarex License.  TenX acknowledges that, in respect
of any and all rights or licenses granted to TenX pursuant to this Agreement
under Medarex Technology that is licensed or sublicensed to Genmab from Medarex,
such rights and licenses are subordinate and subject to the Medarex License.  In
the event of any inconsistency between this Agreement and the Medarex License,
the Medarex License shall prevail.
 
Section 4.05 Sublicenses.  TenX shall have the right to grant sublicenses to its
Affiliates and third parties (with the right to grant further sublicenses) of
the rights granted in Section 4.01 provided that, prior to the grant of any
sublicense, TenX shall provide Genmab with at least the following information
with respect to each potential sublicensee: (i) the identity of the sublicensee;
(ii) a description of the Product, and the rights being granted to the
sublicensee; and (iii) a description of the territory in which the Product will
be sold.  TenX shall notify Genmab promptly after the grant of any such
sublicense.  The grant of any such sublicense shall not relieve TenX of any of
its obligations under this Agreement (including its financial obligations), and
all such sublicenses shall be consistent with and subject to all the terms and
conditions of this Agreement.  In addition, all sublicenses must obtain for
Genmab and Medarex the right to audit the sublicensees’ books and records.  TenX
will require that Genmab be a third-party beneficiary under all sublicenses of
the rights granted in Section 4.01, and any sublicense which fails to provide
the same shall be null and void.
 
Section 4.06 Affiliates.  Subject to Section 4.05, the Parties agree that any
Affiliate of a Party may perform any of such Party’s obligations under this
Agreement for or on behalf of such Party provided that such Party shall be fully
responsible and liable for the actions of its Affiliate(s) in the performance of
such obligations and shall ensure that such Affiliate(s) comply with the terms
of this Agreement.
 
Section 4.07 Lonza Sublicense.  (a) Grant of Sublicense.  Genmab hereby grants
TenX an option to obtain a worldwide sublicense under the Lonza Commercial
License to the Lonza Intellectual Property to use the Lonza Materials to
develop, manufacture, market and sell Product in the Field (the “Lonza Option”)
to the fullest extent of Genmab’s ability to grant such a sublicense under the
terms of the Lonza Commercial License, provided that TenX pays Genmab pounds
sterling six thousand two hundred and fifty (£6,250) by December 31, 2009.  In
the event TenX exercises the Lonza Option, TenX shall be responsible for paying
any other costs payable to Lonza under the Lonza Commercial License accruing
after the date of exercising the Lonza Option.  In the event that TenX does not
exercise the Lonza Option, TenX shall have no rights to the Lonza Intellectual
Property or to use the Lonza Materials.
 
(b) Limitation on use of Lonza Materials.  Upon TenX’s exercise of the Lonza
Option, any use by TenX of the Lonza Materials shall be solely for the purpose
of Development by TenX or the establishment by TenX of a Manufacturing process
for a Product, or, subject to TenX’s receipt of an appropriate sublicense under
the Lonza Commercial License (or a direct license from Lonza) to use the Lonza
Materials for Commercial Manufacturing Purposes (as such term is defined in the
Lonza Commercial License).  TenX shall have no right to assign, transfer,
further sublicense or otherwise make over the benefit or the burden of any
rights granted to it pursuant to this Section 4.07, and any sublicense granted
to it pursuant to its exercise of the Lonza Option shall be subject and
subordinate to the terms of the Lonza Commercial License.  Upon TenX’s exercise
of the Lonza Option, TenX agrees to keep the Lonza Materials supplied to it
secure and safe from loss, damage, theft, misuse and unauthorized access and
shall procure that the same are made available only to its employees on a need
to know basis and subject to the same obligations of confidence as provided in
Section 4.07(c) hereof, and to use the same for the sole purpose of any
sublicense granted to TenX pursuant to Section 4.07.
 
(c) Limitation on use of Lonza Materials Know-How.  Upon TenX’s exercise of the
Lonza Option, TenX acknowledges that any Lonza Materials Know-How is supplied in
circumstances imparting an obligation of confidence and TenX agrees to keep the
same secret and confidential and to respect Lonza’s proprietary rights therein
and to use the same for the sole purpose of this Agreement and not to disclose
the same to any third party.  Upon TenX’s exercise of the Lonza Option, TenX
shall ensure that only its employees, and its sublicensees’ employees have
access to such Lonza Materials Know-How on a need to know basis and that all
such employees shall be informed of its secret and confidential nature and shall
be subject to the same obligations as TenX under this Section, provided that
Genmab will use commercially reasonable efforts to obtain Lonza’s consent to
allow TenX’s consultants and its sublicencee’s consultants to have access to
such Lonza Materials Know-How on the same basis as TenX’s and its sublicensees’
employees have access thereto as set forth herein.
 
Section 4.08 Reservation of Rights.  All rights not expressly granted herein are
hereby reserved exclusively by Genmab.  Nothing in this Agreement shall be
deemed to require Genmab to grant rights in or provide a license to any
intellectual property or other information not expressly granted or provided for
herein.
 
ARTICLE V
 


 
DEVELOPMENT AND COMMERCIALIZATION
 
Section 5.01 Responsibility for Development.
 
(a) Except as expressly set forth herein, upon the Closing, TenX shall assume
from Genmab and shall be exclusively responsible for all further Development of
Product in the Field and the costs associated therewith, and Genmab shall have
no responsibilities or obligations with regard to the Development of Product or
any costs associated therewith.
 
(b) Notwithstanding anything in Section 5.01(a) to the contrary, Genmab shall
provide to TenX, without any charge or cost to Genmab, all existing Clinical
Supplies Manufactured prior to the Effective Date held by Genmab or on its
behalf.  For the avoidance of doubt TenX shall reimburse Genmab for all its
out-of-pocket costs and reasonable FTE costs related to transfer of such
Clinical Supplies, after consultation with TenX, including without limitation
consultation via e-mails.
 
(c) TenX shall not commence a Clinical Study for any Product unless TenX has
sufficient funds or third party financial commitments to satisfy the initial
estimates of conducting such Clinical Study.  TenX shall use reasonable and
diligent efforts to prepare such initial estimate.
 
Section 5.02 Responsibility for Commercialization.  Except as expressly set
forth herein, upon the Closing, TenX shall assume from Genmab and shall be
exclusively responsible for the Commercialization of Product in the Field and
the costs associated therewith, and Genmab shall have no responsibilities or
obligations with regard to the Commercialization of Product or any costs
associated therewith.
 
Section 5.03 Diligence.  TenX shall use commercially reasonable efforts to
Develop and Commercialize Product in the Field.  Such efforts shall include
raising and expending sufficient funds for the Development of Product, obtaining
Regulatory Approvals for the sale of Product worldwide and actively pursuing
Commercialization of Product in each country in which Regulatory Approval is
obtained.
 
Section 5.04 Product Manufacture.  Upon the Closing, TenX shall be responsible
for all Manufacturing of Product for sale worldwide.  TenX agrees to Manufacture
Product and to cause Product to be Manufactured in compliance with all Laws.
 
Section 5.05 Agreements with Third Parties.  TenX shall use commercially
reasonable efforts to provide that all agreements with third parties regarding
the Development and Commercialization of Product are entered into on terms that
allow for the transfer or assignment to Genmab in the event of termination of
this Agreement.
 
Section 5.06 Information Regarding Activities.  Within fourteen (14) days of the
three (3) month anniversary of the Closing, TenX shall provide Genmab with a
written report summarizing, in reasonable detail, activities conducted during
the prior three (3) months with respect to its, or its sublicensees’,
Development and Commercialization of each and any Product and thereafter TenX
shall provide Genmab with like reports on a quarterly basis.  When the
registration package requesting Regulatory Approval for commercial sale of each
and any Product is first filed in the U.S., the EU or Japan, and when approval
is received therefore, in each case, TenX shall immediately notify Genmab in
writing.
 
ARTICLE VI
 


 
PAYMENTS, ROYALTIES AND MILESTONES
 
Section 6.01 Fees.  TenX shall pay to Genmab (i) [**] US Dollars ($[**]) at the
Effective Date, which amount shall include $[**] for stability testing of the
Product and $[**] (or £[**]) in respect of the prorated monthly fee under the
Lonza Commercial License, (ii) [**] US Dollars ($[**]) by December 31, 2009 with
a five (5) calendar day cure period, (iii) an amount equal to [**] US Dollars
($[**]) by January 31, 2010 with a five (5) calendar day cure period for the
amount of [**] US Dollars ($[**]), and a thirty (30) calendar day cure period
for the amount of [**] US Dollars ($[**]), subject to a daily Closing Extension
Fee of [**] US Dollars (($[**]).  The Closing Extension Fee shall be paid daily
with a five (5) calendar day cure period.  Such amounts shall be non-refundable
and non-creditable against any further amounts owed by TenX to Genmab, subject
to the termination provisions of Section 9.03.
 
Section 6.02 Development Milestone Payments.  TenX shall pay to Genmab the
following one-time payments within thirty (30) days of the first achievement by
or on behalf of TenX or its sublicensees of each of the following events.  TenX
will notify Genmab of the achievement of a milestone event within fifteen (15)
days of each such achievement.  Any milestone payments shall be non-refundable
and non-creditable against any further amounts owed by TenX to Genmab.
 
Event
Milestone Payment
[**]
$[**] USD
[**]
$[**] USD
[**]
 
[**]
 
[**]
$[**] USD

Section 6.03 Commercial Milestone Payments.  TenX shall pay to Genmab the
following one-time payments when cumulative worldwide Net Sales of each and any
Product first reaches the threshold indicated below within thirty (30) days of
the achievement by or on behalf of TenX or its sublicensees.  TenX will notify
Genmab of the achievement of a milestone event within fifteen (15) days of each
such achievement.  Any milestone payments shall be non-refundable and
non-creditable against any further amounts owed by TenX to Genmab.
 
Net Sales Threshold
Milestone Payment
Worldwide cumulative Net Sales of $[**] USD
$[**] USD
Worldwide cumulative Net Sales of $[**] USD
$[**] USD
Worldwide cumulative Net Sales of $[**] USD
$[**] USD

Section 6.04 Royalties.  TenX shall pay to Genmab, on a quarterly basis, royalty
on Net Sales of Product at the following rates:
 
(i) with respect to Net Sales of a Product in the United States, Genmab will
receive an amount equal to:
 
(A) if royalties are due or are paid in respect of a license to the Cabilly
Patent, [**] percent ([**]%) of annual Net Sales up to [**] Dollars ($[**] USD)
and [**] percent ([**]%) of Net Sales of [**] Dollars ($[**] USD) or greater, or
 
(B) if no royalties are due or paid in respect of a license to the Cabilly
Patent, [**] percent ([**]%) of annual Net Sales up to [**] Dollars ($[**] USD)
and [**] percent ([**]%) of annual Net Sales of [**] Dollars ($[**] USD) or
greater; and
 
(ii) with respect to Net Sales of a Product inside Europe and Asia, Genmab will
receive an amount equal to [**] percent ([**]%) of annual Net Sales, provided
that, if an amendment to the Medarex License is entered into whereby the Medarex
Royalty Rate for any tier under the Medarex License is reduced by [**] or more
percentage points, then Genmab will receive [**] percent ([**]%) of annual Net
Sales plus [**] of any such reduction for each reduced tier up to a ceiling of
[**] percent ([**]%) of any annual Net Sales (said [**] percent ([**]%)
including the aforementioned [**] percent ([**]%) royalty); and
 
(iii) with respect to Net Sales of a Product in the rest of the world, an amount
equal to [**] percent ([**]%).
 
All royalty amounts shall be non-refundable and non-creditable against any
further amounts owed by TenX to Genmab.  By way of example as to how royalties
under Section 6.04(ii) are calculated, please refer to the following table:
 

 
Annual Net Sales in Europe and Asia
Change in Medarex Royalty Rate:
Royalty rate payable to Genmab under Section 6.04(ii):
Portion of Net Sales in Europe and Asia
Up to $[**] USD
[**] percent ([**]%) to [**] percent ([**]%)
[**]
Portion of Net Sales in Europe and Asia
Over $[**] USD
[**] percent ([**]%) to [**] percent ([**]%)
[**]
Portion of Net Sales in Europe and Asia
Over $[**] USD
[**] percent ([**]%) to [**] percent ([**]%)
[**]

 
Section 6.05 Negotiations with Medarex.  If Genmab and Medarex enter into an
amendment to the Medarex License specifically with respect to zanolimumab
whereby the Medarex Royalty Rate for all or a majority of royalty tiers under
the Medarex License is reduced by [**] or more percentage points, then Genmab
will pay for all Activity Costs it incurs in negotiating such amendment.  If
Genmab and Medarex enter into an amendment to the Medarex License whereby the
Medarex Royalty Rate for all or a majority of royalty tiers under the Medarex
License specifically with respect to zanolimumab is reduced by less than [**]
percentage points, then TenX will pay for all Activity Costs incurred by Genmab
in negotiating such amendment, such Activity Costs not to exceed $[**].  In all
other situations, Genmab and TenX agree to equally divide the Activity Costs
incurred by Genmab in negotiating such an amendment.  The Parties agree that,
prior to the Closing, TenX may communicate directly with Medarex concerning the
Medarex Royalty Rate.  TenX may negotiate directly with Medarex, without prior
notice to Genmab.
 
Section 6.06 Royalty Term.  Royalties shall be payable by TenX on a
country-by-country basis from the date of First Commercial Sale of a Product in
such country until the later of (i) thirteen (13) years thereafter; or (ii) the
expiration (such expiration to occur only after expiration of extensions of any
nature to such patents which may be obtained under applicable statutes or
regulations in the respective countries, such as supplementary protection
certificates, patent extension laws in countries which are similar to the Drug
Price Competition and Patent Term Restoration Act of 1984 in the United States)
or invalidation of the last remaining patent claim within the Medarex Technology
or Licensed Patents in effect in such country that, but for the licenses granted
hereunder, would be infringed by the import, use, testing, manufacture, offer to
sell or sale of such Product in the Field in such country (such period, the
“Royalty Term”).
 
Section 6.07 Royalty Adjustment.  For a given Product in, or with respect to, a
country where there is no patent claim within the Medarex Technology or Licensed
Patents in effect in such country that, but for the licenses granted hereunder,
would be infringed by the import, use, manufacture, offer to sell or sale of
such Product in the Field in such country, then royalties for such Product shall
be calculated using only [**] percent ([**]%) of the percentage royalty rate
specified in Section 6.04.  Other than as set forth in this Section 6.07, TenX
shall not be entitled to make any reduction to the royalties payable to Genmab.
 
Section 6.08 Sublicense Payments.  Unless expressly set forth herein, TenX shall
pay to Genmab any and all applicable royalties, milestone fees and other license
fees that are to be paid pursuant to the MRC License, the Medarex License and
the Lonza Commercial License, including those described on Schedule D hereto,
for the applicable term set forth in the respective agreement for the payment of
such royalties and fees on the dates required pursuant to Section 6.10(b) or
Section 6.10(c).  These payments shall be payable in addition to those payments
made to Genmab pursuant to Section 6.01 to Section 6.07.  These sublicense
payments must be paid, but can be subsequently disputed by TenX pursuant to
Section 12.14 hereof.  If as a result of any such dispute resolution pursuant to
Section 12.14 hereof, it is determined that licensors were not entitled to the
amounts paid under this Section 6.08, Genmab will make commercially reasonable
efforts to request a refund, or otherwise assist, upon TenX’s request, TenX to
receive such amounts from MRC, Medarex or Lonza, as applicable, and will provide
to TenX any amounts returned by the same.
 
Section 6.09 Third Party Intellectual Property.  TenX shall be solely
responsible for, in its sole discretion, obtaining any licenses to, and paying
compensation for the use of, any intellectual property rights owned or
controlled by third parties that are not specifically sublicensed hereunder to
TenX and are necessary or useful for the Development and/or Commercialization of
Product (“Additional Third Party Royalties”); provided that, if during any
calendar year, worldwide annual Net Sales of a Product are less than [**] USD
($[**]), then [**] of any Additional Third Party Royalties (excluding payments
made by TenX to third party(s) in respect of intellectual property covering
manufacturing processes and other technology that are used in the production,
testing and formulation of such Product) due and payable in respect of sales of
such Product in the following calendar year shall be deducted from the payments
to be made by TenX to Genmab in respect of sales of such Product in such
following calendar year so long as such deductions shall not reduce the
royalties payable by TenX to Genmab under Section 6.04, Section 6.06 and Section
6.07 below a threshold of [**] percent ([**]%) of Net Sales.  Annual worldwide
Net Sales shall be calculated on a pro rata basis with respect to a Product that
TenX begins to sell within the calendar year.
 
Section 6.10 Royalty Reports; Payment.
 
(a) Reports and Payments to Genmab.  Within thirty (30) days of the end of each
calendar quarter during which royalties are payable pursuant to Section 6.04,
Section 6.06 and Section 6.07 with respect to a Product (including, for each and
any Product in each country, the thirty (30) day period following the end of the
calendar quarter in which the Royalty Term for such Product in such country
terminates), TenX shall deliver to Genmab a written report showing its
computation of royalties due under Section 6.04, Section 6.06 and Section 6.07
on Net Sales during such calendar quarter.  Each such report shall set forth:
(i) the calculation of royalty-bearing Net Sales of Product by TenX and its
sublicensees, if applicable, during the preceding calendar quarter in each
country in which such Product were sold, segmented on a country-by-country
basis; (ii) the currency conversion rate used and the U.S. dollar-equivalent of
such Net Sales; and (iii) the calculation of royalties thereon.  The rate of
exchange to be used in any currency conversion required in calculating total
royalties due pursuant to this Section 6.10(a) shall be the average exchange
rate (which rate shall be specified on the report) for the conversion of sales
in such foreign currency into U.S. dollars over the calendar quarter for which
the report is being prepared.  The standard exchange rates that will be used by
TenX are the exchange rates published in the Wall Street Journal over the
relevant period.  Simultaneous with the delivery of the report described in this
Section 6.10(a), TenX shall pay to Genmab at such place as Genmab may from time
to time designate in cash in immediately available funds all royalties and any
milestone fees owed pursuant to Section 6.04, Section 6.06 and Section 6.07 in
the preceding calendar quarter.  All such payments shall be made in U.S.
dollars.  If Genmab and Medarex amend the Medarex Royalty Rate, within thirty
(30) days of the end of the calendar quarter within which such amendment occurs,
TenX shall pay any modified royalty amounts owed to Genmab (and deliver a
corresponding royalty report) under Section 6.04, Section 6.06 and Section 6.07,
calculated on a pro rata basis and otherwise pursuant to the terms of this
Section 6.10(a).
 
(b) The MRC License and the Medarex License.  Within fifty (50) days of the end
of each calendar quarter during which royalties are payable pursuant Section
6.08, TenX shall deliver to Genmab written reports showing its computation of
royalties due to MRC and Medarex under the MRC License and the Medarex License,
respectively; provided that in the case of royalties due under the MRC License
in respect of use of the Medarex Technology by TenX, if arrangements have not
been made for TenX to pay such royalties directly to Medarex, such royalties
shall instead be paid to Genmab at least thirty (30) days before the date on
which they are due be paid by Medarex to MRC, but in no event earlier than
thirty (30) days of the end of any applicable calendar quarter.  Such reports
will be clearly presented and shall be in any format and scope required under
the MRC License or the Medarex License, as applicable, for the reporting of such
royalties.  Simultaneous with the delivery of the reports described in this
Section 6.10(b), TenX shall pay to Genmab, at such place as Genmab may from time
to time designate, in cash in immediately available funds, all royalties,
milestone fees and other fees owed to MRC and Medarex in the preceding calendar
quarter with respect to such agreements, provided that, TenX agrees to deliver
any such payment and reports at least five (5) Business Days prior to the date
of any required delivery of such payment or report by Genmab specified in such
agreements.  All such payments shall be made in U.S. dollars.
 
(c) The Lonza Commercial License.  Upon exercise of the Lonza Option, TenX shall
deliver to Lonza (with a copy to Genmab) a separate written report showing its
computation of royalties due under the Lonza Commercial License.  Such report
will be clearly presented and shall be in any format and scope required under
the Lonza Commercial License for the reporting of such royalties.  Simultaneous
with the delivery of the report described in this Section 6.10(c), TenX shall
pay to Lonza at such place as Lonza may from time to time designate in cash in
immediately available funds all royalties and other fees owed to Lonza in the
preceding calendar quarter with respect to the Lonza Commercial License.  If
Lonza requires such payment to be made directly from Genmab, TenX will instead
make such payment to Genmab simultaneous with the delivery of the statement in
this Section 6.10(c), provided that, TenX agrees to deliver any such report and
payment at least five (5) Business Days prior to the specified date of any
required delivery of such payment or report by Genmab.  TenX shall make payment
of all sums due hereunder in pounds sterling.
 
Section 6.11 Late Payments.  Amounts owed under this Agreement which are not
paid when due shall accrue interest from the due date until paid, at an annual
rate equal to the then prevailing U.S. prime rate, plus [**] percent ([**]%),
but in no event exceeding the amount permitted by applicable Law.
 
Section 6.12 Taxes Withheld.  If required by Law, TenX shall deduct from any fee
paid hereunder any and all income or other taxes required by Law to be withheld
and deducted by any governmental or taxing authority (“Withholding Taxes”) with
respect to such fee.  Any Withholding Taxes so deducted shall be remitted by
TenX to the appropriate governmental or taxing authority on a timely
basis.  Evidence of such payment shall be secured and sent to Genmab within one
(1) month of such payment.  The Parties shall do all such lawful acts and things
and sign all such lawful deeds and documents as either Party may reasonably
request from the other Party to enable Genmab and TenX or its Affiliates or
sublicensees to take advantage of any applicable legal provision or any double
taxation treaties with the object of paying the sums due to Genmab hereunder
without withholding or deducting any Withholding Taxes.
 
ARTICLE VII
 


 
INSPECTION
 
Section 7.01 TenX Records.  TenX and its permitted sublicensees shall maintain
accurate books and records sufficient to enable the verification of the
calculation of royalties payable hereunder, and of royalties payable by under
the Medarex License (including the MRC License) and under the Lonza Commercial
License with respect to the sale by TenX and it sublicensees of Product, and of
Additional Third Party Royalties.  TenX and its sublicensees shall retain the
books and records for each quarterly period for [**] years after the submission
of the corresponding report under Section 6.10.
 
Section 7.02 Genmab Records.  Genmab shall maintain accurate books and records
which enable the verification of costs incurred by Genmab, and any other payment
made, or cost incurred, by Genmab for which TenX is responsible for
reimbursement under this Agreement.
 
Section 7.03 Audit.  Upon [**] days prior notice from a Party (the “Auditing
Party”), independent accountants of recognized standing selected by the Auditing
Party (and who shall have agreed to be bound by written confidentiality
obligations no less protective than those set forth in Section 12.09, or as
otherwise agreed by the audited Party and such accountants), and approved by the
other Party, with such approval not to be unreasonably withheld, may have access
to the books and records of the other Party and its Affiliates and sublicensees,
as appropriate, during normal business hours to conduct a review or audit for
the purpose of verifying (i) in the case of TenX, the accuracy of TenX’s and its
sublicensees’ payments pursuant to this Agreement and (ii) in the case of
Genmab, the accuracy of the costs incurred by Genmab for which TenX is
responsible for reimbursement under this Agreement.  Such review or audit shall
not be conducted more frequently than [**] in any calendar year.  Genmab and
TenX shall mutually determine a general strategy for such review or audit in
advance of its conduct.  The non-Auditing Party shall receive a copy of any
report issued by the auditors concurrently with receipt by the Auditing
Party.  All information contained in any such report shall be deemed to be
“Confidential Information” of the non-Auditing Party, subject to the terms and
conditions of Section 12.09 hereof.  If any review or audit performed under this
Section shall indicate that any payment due hereunder was underpaid or overpaid,
the underpaying or overpaid Party shall promptly pay to the other Party, the
amount of such underpayment or overpayment, together with interest thereon from
the date such underpayment was due, or overpayment made, at the prime rate
reported by the Wall Street Journal on such date plus [**] percent ([**]%).  If
any review or audit performed under this Section shall indicate that any payment
hereunder was in error to the Auditing Party’s detriment by more than five
percent (5%) for any calendar year, the non-Auditing Party shall pay the cost of
such audit.
 
Section 7.04 Medarex Audit.  Upon [**] days prior notice from Medarex,
independent accountants selected by Medarex (and who shall have agreed to be
bound by written confidentiality obligations no less protective than those set
forth in Section 12.09, or as otherwise agreed by the audited Party and such
accountants), may have access to the books and records of TenX and its
sublicensees during normal business hours to conduct a review or audit for the
purpose of verifying the accuracy of Genmab’s payments to Medarex with respect
to the sale by TenX and its sublicensees of Product and compliance by Genmab
with the Medarex License with respect to such payments.  If any audit performed
under this Section 7.04 shall indicate that any payment due from Genmab to
Medarex was underpaid by more than five percent (5%) due to non-compliance by
TenX or its sublicensees with this Agreement, TenX shall pay the costs of the
inspection and shall be responsible to Medarex for paying such underpayment and,
TenX shall promptly pay to Genmab interest on such underpayment from the date
such amount(s) were due from Genmab to Medarex, at the prime rate reported by
the Wall Street Journal plus [**] percent ([**]%), to defray any interest on
such underpayment that Genmab may be obliged to pay Medarex.
 
Section 7.05 Lonza Audit.  TenX shall make available for inspection upon
reasonable notice, at all reasonable times during business hours on Business
Days, by Lonza or its duly authorized representative (who shall in each case
have agreed to be bound by written confidentiality obligations no less
protective than those set forth in Section 12.09, or as otherwise agreed by TenX
and Lonza or such representative), the books and records of TenX that are
necessary to verify the calculation of royalties payable to Lonza under the
Lonza Commercial License.
 
ARTICLE VIII
 


 
PATENT PROSECUTION AND ENFORCEMENT
 
Section 8.01 Filing, Prosecution and Maintenance of Patents.  As between the
Parties, Genmab shall have the sole right and responsibility for filing,
prosecuting and maintaining any Licensed Patents and any patents and patent
applications within the Medarex Technology relating to the Compound or any
Product, and for any interferences, substitutions, extensions (including
supplementary protection certificates), oppositions, registrations,
confirmations, reissues, continuations, divisionals, continuations-in-part,
re-examinations, renewals or the like thereof or thereto, any patents or patent
applications claiming priority from such patents and patent applications, and
any foreign counterparts of any of the foregoing, in each case, filed and/or
pending as of the Closing.  TenX shall pay to Genmab on a monthly basis an
amount equal to all its Activity Costs and FTE Costs; provided such Activity
Costs and FTE Costs which apply to patent family P/24 listed on Schedule B
covering compounds other than Compound or Product shall be pro-rated for the
number of compounds covered therein for purposes of this Agreement in conducting
such activities commencing from the Effective Date.  The Parties agree that
currently P/24 covers [**] in addition to the Compound.  Genmab shall provide
budget estimates of the Activity Costs and FTE Costs on a yearly basis it being
understood that uncertainties exist as to which events will take place and when,
and the amount of work associated herewith.  In case of an estimated Activity
Cost above [**] US Dollars ($[**]) TenX shall pay such cost in advance upon the
request of Genmab.  Subject to the rights of Genmab’s licensors, TenX shall have
the sole right and responsibility for filing, prosecuting and maintaining any
patents and patent applications for all inventions that are made by it or on its
behalf (including those of Genmab’s employees performing services pursuant to
this Agreement) relating to the Compound or any Product, and for any
interferences, substitutions, extensions (including supplementary protection
certificates), oppositions, registrations, confirmations, reissues,
continuations, divisionals, continuations-in-part, re-examinations, renewals or
the like thereof or thereto, any patents or patent applications claiming
priority from such patents and patent applications, and any foreign counterparts
of any of the foregoing, filed after the Closing, at its sole cost and
expense.  TenX shall keep Genmab informed of any developments regarding any
patents or patent applications filed under this Section 8.01 in the written
quarterly report provided under Section 5.06.
 
Section 8.02 Cooperation.  Each Party agrees to reasonably assist and co-operate
with the other Party’s filing, prosecution and maintenance responsibilities
under Section 8.01, and shall provide any necessary information in its
possession which would facilitate the submission, prosecution, grant and
maintenance of the other’s patents and patent applications.  TenX shall not take
any position with respect to its prosecution activities that would compromise or
is reasonably likely to directly and adversely affect the scope, validity or
enforceability of any Licensed Patent or the patents and patent applications
within the Medarex Technology and shall provide Genmab with the opportunity,
reasonably in advance of any filing deadlines, to comment thereon and consult
with Genmab about, and consider in good faith the requests and suggestions of
Genmab concerning, such prosecution activities.
 
Section 8.03 Abandonment.  Prior to abandoning any patent or patent application
relating to the Compound or any Product in any country as described in Section
8.01(b), TenX shall notify Genmab at least sixty (60) days prior to the
expiration of any deadline relating to abandonment and provide Genmab with an
opportunity to assume responsibility for such patent or patent
application.  Upon Genmab’s assumption, TenX shall execute such documents of
transfer or assignment and perform such acts as may be reasonably necessary to
transfer ownership of such patent or patent application to Genmab and to enable
Genmab to continue prosecution or maintenance of such patent or patent
application.  TenX shall make its sublicensees comply with this.
 
Section 8.04 Notification; Enforcement.  Each Party, on behalf of itself, its
Affiliates and its sublicensees, shall promptly notify the other Party in
writing and provide the other Party with all relevant background facts upon
becoming aware of: (i) any use of, or any application or registration for, any
technology that does or may conflict with any of the intellectual property filed
for, licensed or sublicensed hereunder, (ii) any misuse or act of infringement
or misappropriation involving any of the intellectual property filed for,
licensed or sublicensed hereunder, (iii) any challenges as to the validity of
the Licensed Patents or of the patents and patent applications within the
Medarex Technology relating to the Compound or any Product or (iv) any claim or
action, whether or not made in a lawsuit, that the manufacture, importation,
sale or use of a Product covered by this Agreement infringes or otherwise
violates or conflicts with the other rights of any other Person.  Neither Party
shall give any notification of infringement or misappropriation or take any
other action alleging infringement or misappropriation by others of any of the
intellectual property filed for, licensed or sublicensed hereunder without
obtaining the prior written authorization of the other Party.  As between the
Parties, TenX shall have the first right, but not the obligation, to take action
against third parties in the courts, administrative agencies or otherwise, at
TenX’s sole cost and expense, to prevent or terminate misuse, infringement,
misappropriation, imitation or other illegal use of, or to defend, the
intellectual property filed for, licensed or sublicensed hereunder, except for
the Licensed Patents, for which Genmab shall have the first right, but not the
obligation, to take action against third parties, at its own expense and except
for patents and patent applications within the Medarex Technology which shall be
handled pursuant to the Medarex License.  Neither Party shall enter into any
settlement or compromise of such action, suit or proceeding that affects or
concerns the rights of the other Party or its licensors without the prior
written consent of the other Party, which may be granted or withheld in such
other Party’s sole discretion.  Each Party shall reasonably cooperate with the
enforcing Party (the “Enforcing Party”) in any action, suit or proceeding that
the Enforcing Party may undertake under this Section 8.04 (including executing,
filing and delivering all documents and evidence reasonably requested by the
Enforcing Party) and shall lend its name to such action, suit or proceeding if
reasonably requested by the Enforcing Party or required by Law.  All reasonable
out-of-pocket expenses incurred by the non-Enforcing Party in connection
therewith shall be reimbursed by the Enforcing Party.  The non-Enforcing Party
shall have the right to participate and be represented in any such action, suit
or proceeding by its own counsel at its own expense.
 
Section 8.05 Withdrawal of Enforcement.  If the Enforcing Party subsequently
ceases to pursue or withdraws from any action, suit or proceeding undertaken
under this ARTICLE VIII, it shall notify the other Party in advance of such
withdrawal and the other Party may substitute itself for the withdrawing
Enforcing Party under the terms of this ARTICLE VIII.
 
Section 8.06 Recoveries.  All damages or other compensation of any kind
recovered in any action, suit or proceeding undertaken under this ARTICLE VIII,
or from any settlement or compromise thereof, shall be for the benefit of the
Enforcing Party, or in the event of a withdrawal by the Enforcing Party under
this ARTICLE VIII, shall be apportioned between the Parties in an amount
proportional to the amount paid by each such Party with respect to its costs and
expenses in bringing such action, suit or proceeding.
 
ARTICLE IX
 


 
TERM AND TERMINATION
 
Section 9.01 Term.  This Agreement shall be in force and effect from the
Effective Date and shall continue in force and effect until all the patents in
the Medarex License sublicensed hereunder have expired and thereafter on a
Product by Product and country-by-country basis until the end of the
last-to-expire Royalty Term in each such country with respect to each such
Product, unless this Agreement is terminated at an earlier date pursuant to
Section 9.02, Section 9.03, Section 9.04 or Section 9.05 hereof (the period
during which this Agreement is in force, hereinafter the “Term”).
 
Section 9.02 Termination for Breach.  TenX may terminate this Agreement, and the
rights and licenses granted hereunder, with [**] days prior notice to Genmab, if
Genmab breaches any material provision of this Agreement, unless Genmab cures
such breach or grounds for termination within the period of such notice.
 
Section 9.03 Genmab’s Termination Rights.  This Agreement shall be terminable by
Genmab forthwith upon the sending of notice in writing to TenX upon the
occurrence of one or more of the following events:
 
(a) Failure to Make Certain Payments.  (i) If TenX fails to (x) make any
payments due under ARTICLE VI (other than payments due to Genmab’s licensors
under Section 6.08 or to Genmab under Section 6.01) within [**] Business Days of
TenX receiving notice of a defaulted payment from Genmab, provided that such
payment is not the subject of dispute resolution proceedings pursuant to Section
12.14, or (y) if TenX fails to make any disputed payment within [**] days of
resolution of the dispute pursuant to Section 12.14 hereof, or (ii) if TenX
fails to make any payments due under Section 6.01 or Section 6.08 within the
cure periods provided for or referred to in those sections;
 
(b) Improper Assignment.  If this Agreement or any of the rights granted by
Genmab to TenX hereunder is assigned, sublicensed, transferred, pledged or
otherwise disposed of by TenX or its sublicensees in violation of the terms of
this Agreement, or any attempt is made by TenX or its sublicensees to make any
assignment, transfer, sublicense, pledge or other disposition hereof in
violation of the terms of this Agreement;
 
(c) Discontinuation.  If TenX discontinues Development and/or Commercialization
of Product with no apparent intent to resume such use;
 
(d) Bankruptcy.  If TenX files in any court or agency pursuant to any Law of any
state, country or jurisdiction, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of TenX or of its assets, or if TenX proposes a written agreement of
composition or extension of its debts, or if TenX is served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition shall
not be dismissed or stayed within sixty (60) days after the filing thereof, or
if TenX proposes or becomes a party to any dissolution or liquidation, or if
TenX makes an assignment for the benefit of its creditors, or otherwise becomes
bankrupt or insolvent; or
 
(e) Breach.  In the event that TenX performs or fails to perform an act that
would in of itself be considered a material breach of or default under the
Medarex License, if such act was performed or failed to be performed by Genmab,
or (ii) causes Genmab to be in material breach of or default under the Medarex
License, and, in the cases of (i) or (ii), such action or inaction by TenX has
continued uncured for [**] days after written notice thereof was provided to it
by Genmab.
 
Section 9.04 TenX’s Termination Rights.  After the Closing has occurred, TenX
may terminate this Agreement at any time upon one hundred and eighty (180) days
written notice to Genmab, provided that such termination shall not relieve TenX
of its obligations under this ARTICLE IX, including Section 9.06(b) and Section
9.06(e)(v).
 
Section 9.05 Termination for Failure to Close.  This Agreement may be terminated
by either Party at any time prior to the Closing if the Closing shall not have
occurred by January 31, 2010 or within the thirty (30) day cure period, if
applicable ; provided, however, that the right to terminate this Agreement under
this Section shall not be available to any Party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to this date.
 
Section 9.06 Effects of Termination.
 
(a) Reversion of Rights.  In the event this Agreement terminates after the
Closing, all rights of Development, Manufacturing and Commercialization for any
Product shall revert to Genmab.  In the event this Agreement terminates prior to
the Closing, all rights of Development, Manufacturing and Commercialization for
any Product shall remain with Genmab, with no license or appurtenant rights
thereto having ever been granted to TenX.  Notwithstanding the foregoing, the
Parties shall remain liable for complying with any terms of this Agreement that
survive termination in all circumstances.
 
(b) Accrued Rights and Obligations.  Termination of this Agreement shall not
release either Party from its obligations accrued prior to the effective date of
termination nor deprive either Party from any rights that this Agreement
provides shall survive termination.  The provisions of this Section 9.06,
ARTICLE VII, ARTICLE XII, Section 10.04, shall survive any termination of this
Agreement.
 
(c) Sublicensees.  In the event the licenses granted to TenX under Section 4.01
hereof terminate for any reason, each of TenX’s sublicensees at such time shall
cease to have the rights and license set forth in its sublicense agreement and
such agreements shall immediately terminate, unless Genmab has indicated to TenX
that it intends to continue such sublicense as a party thereto.
 
(d) Inventory.  Upon any termination of this Agreement, TenX and its
sublicensees shall have the right to sell their inventory of any Commercial
Supplies that was subject to the licenses granted to TenX under Section 4.01
hereof for a period of [**] months from the date of termination provided TenX
complies with the provisions of ARTICLE VI and ARTICLE VII hereof and the other
terms and conditions of this Agreement that relate to the sale of the Product.
 
(e) Cessation of Use of Technology and Product.  Subject to the rights of TenX
pursuant to Section 9.06(d), upon any termination of this Agreement:
 
(i) TenX shall promptly return or furnish to Genmab all Licensed Technology in
TenX’s or its sublicensees’ possession or control;
 
(ii) TenX shall promptly return or furnish to Genmab all then remaining Product
(including Clinical Supplies and Commercial Supplies) at no cost to Genmab
(except that Genmab shall reimburse TenX for its reasonable and documented
transfer costs), except to the extent that TenX has otherwise obtained Genmab’s
written consent to use and retain such Product;
 
(iii) TenX, its Affiliates and its sublicensees shall immediately cease to use
and thereafter refrain from using the Licensed Technology and the Medarex
Technology;
 
(iv) save as expressly provided herein, all rights of TenX hereunder and all
licenses granted to TenX hereunder shall forthwith cease and terminate and,
where applicable, TenX shall assist Genmab in taking all steps necessary for the
removal of the name of TenX, its Affiliates and its sublicensees from any patent
register at any patent office where a patent license has been recorded; and
 
(v) to the extent not prohibited by Law, TenX shall wind down any Clinical
Studies that are underway with respect to any Product, taking into account the
health and safety of the subjects enrolled therein, or, at Genmab’s option,
transfer such Clinical Trials to Genmab at Genmab’s sole cost and expense.  In
such circumstances, the Parties shall promptly take any and all necessary acts
and enter into such amendments to existing agreements in order to fulfill local
and international reporting obligations to Regulatory Authorities.
 
(f) Transfer of INDs, Regulatory Approvals, Agreements, Materials and
Trademarks.  In the event the licenses granted to TenX under Section 4.01 hereof
are terminated by Genmab pursuant to Section 9.03:
 
(i) TenX shall provide to Genmab or Genmab’s nominee(s) a copy of, and shall, at
TenX’s cost and expense, transfer, or cause to be transferred, to Genmab or
Genmab’s nominee(s) ownership of all INDs, New Product Applications and
Regulatory Approvals and any other regulatory filings for each and any Product
held by or on behalf of TenX, its Affiliates and sublicensees.  Until such
transfer is effected or if such transfer is not possible for legal or regulatory
reasons, TenX shall ensure that Genmab has the benefit of such INDs, New Product
Applications and Regulatory Approvals.  TenX shall consent and, where necessary,
cause its Affiliates to consent, for any relevant Regulatory Authority to
cross-reference such data and information contained in such INDs, New Product
Applications and Regulatory Approvals as may be necessary for the granting of
second INDs, New Product Applications and Regulatory Approvals to Genmab or its
nominee(s);
 
(ii) to the extent TenX, its Affiliates or its sublicensees are Developing,
registering, Manufacturing or Commercializing Product upon such termination of
this Agreement, to the extent requested by Genmab in writing, TenX or its
sublicensees will assign to Genmab or its nominee, at TenX’s cost and expense,
any agreements between TenX, its Affiliates or sublicensees and third parties
that relate solely to such Developing, registering, Manufacturing and/or
Commercializing activities; and, in addition, to the extent requested by Genmab
in writing, TenX shall transfer to Genmab or its nominee(s) any biological
materials and other materials (e.g., master cell lines, master cell banks,
culture media, resins, etc.) necessary for the Manufacture of each and any
Product that are owned or Controlled by TenX, its Affiliates or its
sublicensees, in which case Genmab shall pay to TenX a reasonable price for such
materials as well as TenX’s out-of-pocket costs for shipping such materials;
 
(iii) to the extent requested by Genmab in writing, TenX shall transfer, at
TenX’s cost and expense, and Genmab shall assume all responsibilities for any
and all trademark registrations that have been filed by TenX, its Affiliates and
sublicensees for use with such Product (except for trademark registrations
relating to their corporate names, logos, styles and images) and may deal with
such registrations in its sole discretion and, in countries where the relevant
trademarks have not been registered, Genmab shall be transferred all TenX’s, its
Affiliates’ and its sublicensees’ rights to use such unregistered trademarks in
such countries;
 
(iv) TenX shall transfer, or cause to be transferred, at TenX’s cost and
expense, to Genmab or Genmab’s nominee(s), the safety database regarding the
Compound, including any Adverse Event data for each and any Product; and
 
(v) upon Genmab’s request, TenX shall, pursuant to a Manufacturing and supply
agreement to be negotiated by the Parties in good faith, provide Genmab, at
Genmab’s sole cost and expense, with Clinical Supplies or Commercial Supplies
until the earlier of (a) such time as Genmab or its designee has established and
validated a manufacturing process for the Product, or (b) [**] from the
effective date of termination at a reasonable cost mutually agreed upon by the
Parties.  Notwithstanding anything expressed or implied in any provision of
Section 9.06 to the contrary, TenX shall not have any obligation to perform any
obligation under Section 9.06 to the extent that any such performance would
cause TenX to violate any rights held by a third party or to violate any Laws,
or, in the case that any such performance by TenX involves the granting or
transfer of any right to Genmab to the extent that TenX does not have the power
or right to effect such grant or transfer.
 
(g) License Upon Termination.  In the event of any termination of this Agreement
in its entirety for any reason, TenX hereby agrees to negotiate with Genmab in
good faith, and shall cause its Affiliates and sublicensees to negotiate with
Genmab in good faith, the granting of a license in the Field to Genmab under any
patents or know-how owned or Controlled by TenX, its Affiliates or its
sublicensees to the extent necessary to make, have made, import, use, offer to
sell and sell each and any Product.
 
Section 9.07 Cumulative Rights and Remedies.  Any right to terminate this
Agreement shall be in addition to and not in lieu of all other rights or
remedies that the Party giving notice of termination may have at law or in
equity or otherwise.
 
ARTICLE X
 


 
REPRESENTATIONS AND WARRANTIES; COVENANTS
 
Section 10.01 Representations and Warranties.  Each Party represents and
warrants to the other Party that (i) it has the requisite corporate power and
authority to execute and deliver this Agreement; (ii) the execution, delivery
and performance of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized and approved by all
necessary board and shareholder action; (iii) the fulfillment of its obligations
and performance of its activities hereunder do not materially conflict with,
violate, or breach or constitute a default under any material contractual
obligation or court or administrative order by which it is bound; and (iv) all
necessary consents, approvals and authorizations of all government authorities
and other third parties required to be obtained by it as of the Effective Date
in connection with the execution, delivery and performance of this Agreement
have been obtained.
 
Section 10.02 Representations and Warranties of Genmab.  Genmab represents and
warrants to TenX that as of the Effective Date:
 
(a) to the Knowledge of Genmab, there are no judgments, settlements or warning
letters (except as set forth in Schedule 10.02(a)) against or by Genmab or
pending legal claims or litigation, in each case, against or by Genmab, relating
to the Product or to the Licensed Patents;
 
(b) to the Knowledge of Genmab, it is the exclusive owner of all right, title
and interest in and to the Licensed Patents and it is the exclusive licensee of
or otherwise Controls the right, title and interest in and to the Licensed
Know-How, in each case free and clear of any lien, mortgage, pledge or any other
encumbrance, and has the right to grant to TenX the licenses that it purports to
grant hereunder and has not granted any third party rights that would interfere
or be inconsistent with TenX’s rights hereunder;
 
(c) except for the Upstream Agreements, Genmab is not a party to other
agreements to which TenX would need a license or sublicense in order for TenX to
make, have made, import, use, offer to sell and sell the Compound or the Product
for the CTCL and NCTCL indications as currently contemplated by this Agreement;
 
(d) Genmab has disclosed to TenX all existing patent rights of any third party
of which Genmab is aware and which, to the Knowledge of Genmab, would or may be
relevant to the use (including making, have made, import, use, offer to sell and
sell) of the Compound or the Product for the CTCL and NCTCL indications as
currently contemplated to be conducted and formulated by Genmab for such
indications;
 
(e) the Licensed Patents are the only patents owned by Genmab which have claims
that cover the Compound or the Product as it is currently contemplated to be
formulated by Genmab (except for other patents and patent applications owned by
Genmab which may have claims to anti-CD4 antibodies in combination with other
antibody products);
 
(f) Genmab has not filed regulatory documentation with the FDA nor EMEA in the
intervening period between July 1, 2009 and the Effective Date.  Genmab
represents and warrants that the US IND for the Compound is still in effect as
per May 6, 2009.
 
(g) To the knowledge of Genmab, Genmab has not taken any active steps to destroy
or discard the Product materials.  In connection with this it should be
specifically noted that Genmab does not have any obligation to perform stability
testing of the Product materials, but will assist TenX to facilitate this in
short period until transfer of Product materials has taken place upon advance
payment by TenX to Genmab,
 
(h) Genmab represents and warrants to TenX that as of the Effective Date, (i)
the Upstream Agreements are in full force and effect (except that the Lonza
Commercial License will only remain in full force and effect provided TenX has
exercised the Lonza Option and made the payment pursuant to Section 2.03), (ii)
to the Knowledge of Genmab, it is not in material breach of any of the
provisions of any of the Upstream Agreements, nor does there exist any condition
that, to the Knowledge of Genmab, with passage of time or sending of notice
would constitute a material breach by Genmab of any of the provisions of the
Upstream Agreements, (iii) Genmab is not aware of any material breach of the
Upstream Agreements by any other party thereto, and (iv) Genmab has not waived
any material rights under any Upstream Agreement material to the Product.
 
Section 10.03 Disclaimer.  NO OTHER REPRESENTATION OR WARRANTY OF ANY NATURE
SHALL EXTEND OR BE IMPLIED HEREIN AND THE PARTIES SPECIFICALLY DISCLAIM ANY AND
ALL OTHER WARRANTIES, IMPLIED OR OTHERWISE, INCLUDING WARRANTIES OF
NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE.  NOTWITHSTANDING ANYTHING
CONTAINED HEREIN, NO PARTY SHALL BE LIABLE TO ANOTHER FOR SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, LOSS OF BUSINESS OPPORTUNITY OR
LOST PROFITS OF ANY KIND.
 
Section 10.04 Representations and Warranties of TenX.  TenX hereby represents
and warrants to Genmab as follows: TenX has conducted its own independent
investigation, review and analysis of the business, operations, assets,
liabilities, results of operations, technology and prospects of the Compound
(such investigation, review and analysis including but not limited to the
Clinical Studies, the Licensed Technology, and the Upstream Agreements), which
investigation, review and analysis was done by TenX and its
representatives.  TenX acknowledges that it and its representatives have been
provided adequate access to the personnel, properties, premises and records of
Genmab for such purpose.  In entering into this Agreement, TenX acknowledges
that it has relied solely upon the aforementioned investigation, review and
analysis and not on any factual representations or opinions of Genmab or its
representatives (except the specific representations and warranties of Genmab
set forth in Article X and the schedules thereto).  TenX hereby acknowledges and
agrees that (a) other than the representations and warranties made in Article X,
none of Genmab, its Affiliates, or any of their respective officers, directors,
employees or representatives make or have made any representation or warranty,
express or implied, at law or in equity, with respect to Compound, the Clinical
Studies, the Licensed Technology or the Upstream Agreements, and (b) other than
the indemnification obligations of Genmab set forth in Article XI, none of
Genmab, its Affiliates, or any of their respective officers, directors,
employees or representatives will have or be subject to any indemnification
obligation to TenX or to any other Person resulting from or arising out of the
distribution to TenX, its Affiliates or representatives of, or the TenX’s use
of, any information relating to the Compound, the Clinical Studies, the Licensed
Technology or the Upstream Agreements, and any information, documents or
material made available to the TenX, whether orally or in writing, in certain
“data rooms,” management presentations, functional “break-out” discussions,
responses to questions submitted on behalf of the TenX or in any other form in
expectation of the transactions contemplated by this Agreement.
 
Section 10.05 Insurance Covenant.  (a) As part of the Transfer Plan, Genmab and
TenX shall agree in good faith how to best ensure insurance coverage with
respect to those Clinical Studies for which sponsorship will be transferred to
TenX, it being understood that TenX shall pay (or reimburse Genmab) for all such
insurance costs incurred after the Closing; provided that (i) Genmab shall
maintain, at its expense, in full force and effect, all existing insurance with
respect to any Clinical Studies or activities performed by Genmab (or Ares
Trading S.A.) prior to the Closing involving the Compound and the Product, and
after the Closing shall maintain at its own expense in full force and effect,
“tail” coverage for all activities relating to the Compound and the Product
prior to the Closing and (ii) Genmab shall not be required to incur any expenses
with respect to such existing insurance that Genmab would not have incurred if
the applicable Clinical Study had been closed down.  The tail coverage shall be
maintained as required by applicable Law and in accordance with Genmab’s policy
and procedure as previously disclosed to TenX to maintain master insurance for
[**] years after a clinical trial ends.  Genmab agrees to furnish TenX current
effective certificates of insurance evidencing the same prior to the Closing and
from time to time during the Term.  With respect to those Clinical Studies for
which sponsorship will not be transferred to TenX, Genmab shall maintain, at its
expense, in full force and effect, all existing insurance with respect to any
Clinical Studies or activities performed by Genmab (or Ares Trading S.A.) and
shall comply with its existing policies and procedures regarding insurance,
including the master insurance referred to above.
 
(b) Prior to any use of a Product, TenX shall acquire and maintain, and cause
each sublicensee to acquire and maintain, at their own respective expense, in
full force and effect throughout the Term, products and contractual liability,
and comprehensive liability insurance, including insurance coverage for any and
all subjects enrolled in Clinical Studies, with respect to its Development and
Commercialization of a Product, in each case that is reasonably satisfactory to
Genmab.  TenX agrees to furnish Genmab current effective certificates of
insurance evidencing same prior to any use of the Product and from time to time.
 
Section 10.06 Upstream Agreement Covenant.  Genmab will not amend, terminate or
waive any rights under any Upstream Agreement to the prejudice of TenX during
the Term, without the prior written consent of TenX.  Genmab will use good faith
efforts to fulfill all of its obligations under the Upstream Agreements and to
exercise and enforce its rights under the Upstream Agreements in a manner
consistent with the intent and terms of this Agreement so as to afford TenX the
benefits of the Upstream Agreements as contemplated hereunder.  Genmab shall
furnish to TenX copies of all notices received by Genmab under or relating to
the Upstream Agreements and that relate to the Product or otherwise could affect
TenX within five (5) Business Days of Genmab’s receipt thereof.  Copies of all
notices to be communicated by Genmab under or relating to the Upstream
Agreements which relate to the Product or could otherwise affect TenX will be
provided to TenX five (5) Business Days prior to delivery and Genmab will
consider TenX’s comments thereon in good faith.
 
ARTICLE XI
 


 
INDEMNITY
 
Section 11.01 Indemnification.  (a) Genmab.  Genmab agrees to defend, indemnify
and hold TenX and its Affiliates, and their directors, officers, employees, and
agents harmless from all claims, demands, suits, causes of action, losses,
damages, judgments, costs and expenses (including reasonable attorneys’ fees)
(“Losses”) arising out of or resulting from (i) any breach by Genmab of this
Agreement, including any breach or inaccuracy of a representation, warranty or
covenant; or (ii) Genmab’s negligence or willful misconduct or violation of Law,
in each case unless such claims or disputes are primarily a result of TenX’s
negligence or willful misconduct.
 
(b) TenX.  TenX agrees to defend, indemnify and hold Genmab and its Affiliates,
and their directors, officers, employees, and agents harmless from all Losses
arising out of or resulting from (i) any breach by TenX, its Affiliates or its
sublicensees of this Agreement, including any breach or inaccuracy of a
representation, warranty or covenant, (ii) any claims or disputes arising or any
cost incurred prior to the Closing from and relating to the Development,
testing, Manufacture, import, use, distribution of Commercialization of Product
or delivered Licensed Materials, (iii) any breach caused by TenX, its Affiliates
or its sublicensees of the terms of the Upstream Agreements, or (iv) any claims
or disputes relating to the Development, testing, manufacture, import, use,
distribution or Commercialization of Product or delivered Licensed Materials
unless such claims or disputes are primarily a result of Genmab’s negligence or
willful misconduct.
 
(c) Neither TenX nor any Affiliate or assignee of TenX shall have any claim or
recourse against Genmab or its directors, officers, employees, Affiliates,
controlling persons, agents, advisors or representatives with respect to any
breach of any representation, warranty, covenant or agreement in this Agreement
if TenX or any Affiliate or representative of TenX had, prior to the execution
of this Agreement, actual knowledge of any breach by Genmab of such
representation, warranty, covenant or agreement.  The maximum amount of
indemnifiable Losses which may be recovered from either party arising out of or
resulting from the causes set forth in Section 11.01(a) or Section 11.01(b), as
applicable, shall be an amount equal to four million five hundred thousand
USDollars ($4,500,000).
 
(d) Procedure.  Each Party (the “Indemnified Party”) shall promptly notify the
other (the “Indemnifying Party”) of any demand, claim, suit, proceeding or
action giving rise to rights of indemnification subject to the provisions of
this Section.  The Indemnifying Party shall have the right to defend, settle or
compromise any such demand, claim, suit, proceeding or action, at its cost and
expense.  The Indemnified Party shall cooperate, at the Indemnifying Party’s
reasonable cost, with the Indemnifying Party in the defense, settlement or
compromise of any such demand, claim, suit, proceeding or action, including by
making available to the Indemnifying Party all pertinent information and
personnel under its or their control.  The Indemnifying Party shall not settle
or compromise any such demand, claim, suit, proceeding or action in a manner
that admits any wrongdoing by or imposes any restrictions or obligations on an
Indemnified Party without the Indemnified Party’s prior consent, which consent
shall not be unreasonably withheld or delayed.
 
ARTICLE XII
 


 
GENERAL PROVISIONS
 
Section 12.01 Amendment and Waiver.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by all Parties hereto or, in the case of a
waiver, by the Party against whom the waiver is to be effective.  No failure or
delay by any Party in exercising any right, power or privilege hereunder (other
than a failure or delay beyond a period of time specified herein) shall operate
as a waiver thereof and no single or partial exercise thereof shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights, remedies, undertakings, obligations and agreements
herein provided shall be cumulative and none of them shall be in limitation of
any other remedy, right, undertaking, obligation or agreement of either Party.
 
Section 12.02 Force Majeure.  If the performance of this Agreement or of any
obligation hereunder (other than an obligation to make payments hereunder) is
prevented, restricted or interfered with by reason of any acts or circumstances
beyond the reasonable control of the obligated Party, the obligated Party shall
be excused from such performance to the extent of such prevention, restriction
or interference; provided, however, the obligated Party shall promptly advise
the other Party of the existence of such prevention, restriction or
interference, shall use its commercially reasonable efforts to avoid or remove
such causes of nonperformance and shall continue performance hereunder whenever
such causes are removed.
 
Section 12.03 Notices.  All notices, reports, requests or demands required or
permitted under this Agreement shall be sent by air courier or by facsimile,
with confirmed transmission, properly addressed to the Parties as follows:
 
If to Genmab:
 
457 N. Harrison St.
 
Princeton, NJ 08540, USA
 
Attn:  Lisa N. Drakeman, President & CEO
 
Fax:    +1 609 430-2482
 
Phone: +1 609 430-2841
 
with a copy to
 
Bredgade 34
 
DK-1260 Copenhagen K, Denmark
 
Attn:    Birgitte Stephensen, VP, IPR & Legal
 
Fax:       +45 7020 2729
 
Phone:  +45 7020 2728
 
If to
 
TenX Biopharma, Inc.
 
109 N. Orianna St.
 
Philadelphia, PA 19106
 
Attention: Gardiner Smith
 
Fax:      +215-827-5500
 
Phone: 304-982-1240
 
with a copy to:
 
Torys LLP
 
237 Park Avenue
 
20th Floor
 
New York, NY 10017.3142
 
Attn: Cheryl V. Reicin, Esq.
 
Fax:   416-865-7380
 
Phone:    212-880-6067
 
or to such addresses or addresses as the Parties hereto may designate for such
purposes during the Term.  Notices shall be deemed to have been sufficiently
given or made: (i) if by facsimile with confirmed transmission, when performed,
and (ii) if by air courier upon receipt by the Party.
 
Section 12.04 Independent Contractors.  No agency, partnership or joint venture
is hereby established; each Party shall act hereunder as an independent
contractor.  Neither Genmab nor TenX shall enter into, or incur, or hold itself
out to third parties as having authority to enter into, or incur, on behalf of
the other Party any contractual obligations, expenses or liabilities whatsoever.
 
Section 12.05 Assignment.  This Agreement shall be binding upon the Parties and
their respective permitted successors and assigns.  This Agreement and any
rights or licenses granted hereunder shall not be assigned or transferred by
TenX, in whole or in part, including by operation of law, merger or otherwise,
without the express written consent of Genmab (which consent shall not be
unreasonably withheld), provided TenX may assign this Agreement to any Affiliate
or may otherwise assign market distribution rights on a country-by-country basis
to any third party or to any Affiliate without further consent from
Genmab.  After Closing Genmab may assign or transfer this Agreement, in whole or
in part, to another party; provided, however, that, in connection with such
assignment, Genmab also assigns any corresponding rights and obligations, or
sublicenses any corresponding rights and delegates any corresponding
obligations, under the Lonza Commercial License and the Medarex License to such
party (including its rights and obligations under the Cross-License and the MRC
License) and assigns to an entity reasonably satisfactory to TenX which has the
ability to reasonably perform Genmab’s obligations thereunder.  Any attempted
assignment, delegation or transfer in contravention of this Agreement shall be
null and void.  For purposes of clarity, a change of stock ownership by a Party
shall not be regarded as an assignment.
 
Section 12.06 No Third-Party Beneficiary.  This Agreement shall be binding upon
and inure solely to the benefit of the Parties and their permitted assigns and
successors, and nothing herein, express or implied, is intended to or shall
confer upon any other Person or entity, any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Agreement.
 
Section 12.07 Use of Name.  Neither Party may use in any manner the other
Party’s name or insignia, or any contraction, abbreviation or adaptation
thereof, without the express written consent of the other Party.
 
Section 12.08 Press Releases and other Public Announcements.
 
(a) Public Announcements.  Upon Closing, each Party shall have the right to
issue a press release in a form and substance mutually reasonably agreeable to
the Parties.  Except to the extent already disclosed in such initial press
releases or, subject to Section 12.08(b), required by Law, neither Party shall
make any public announcements concerning this Agreement or the subject matter
hereof without the prior written consent of the other Party, which shall not be
unreasonably withheld.  However, consent shall be deemed to be given to a public
announcement by a Party upon achievement of any milestone listed in ARTICLE VI
or otherwise if the other Party does not object to the release of such public
announcement within ten (10) days of receipt of a draft of any other proposed
announcement.  Press releases as set forth above may contain references to major
shareholders of TenX.
 
(b) Legally Required Announcements.  If in the reasonable opinion of a Party’s
legal counsel a public announcement concerning this Agreement or the subject
matter hereof is legally required by applicable Laws (including the rules or
regulations of a stock or securities exchange on which the securities of such
Party or its Affiliates are listed or quoted), then the Party wishing to make
such announcement will provide the other Party notice reasonable under the
circumstances of such intended announcement, and to the extent feasible under
the circumstances will consult with the other Party relative to the nature and
scope of such intended announcement.  If either Party concludes that a copy of
this Agreement must be filed with the U.S. Securities and Exchange Commission,
or with any other governmental or regulatory authority, it will provide the
other Party a copy of the Agreement showing any sections as to which it proposes
to request confidential treatment, will provide the other Party an opportunity
to comment on such proposal and will give due consideration to any reasonable
comments by the other Party relating to such filing.
 
Section 12.09 Confidential Information.
 
(a) Obligations.  For the purpose of this Agreement, the term “Confidential
Information” shall mean any information disclosed by either Party to the other
pursuant to this Agreement or the LOI, including the terms and conditions of
this Agreement and the LOI.  Each Party (i) shall hold Confidential Information
it has received in confidence during the Term and until such time that the
relevant information is no longer deemed Confidential Information of the
disclosing Party, pursuant to this Section 12.09(a) (except that, in the case of
Confidential Information disclosed by Genmab and identified by Genmab as being
Confidential Information which has been furnished by Medarex or its affiliates
pursuant to the Medarex License, or by Lonza or its affiliates pursuant to the
Lonza Commercial License, or by MRC or its affiliates pursuant to the MRC
License, TenX shall hold such Confidential Information in confidence during the
Term and thereafter until the later of (x) the date which is [**] years after
the end of the Term, or (y) the date which is [**] years after the end of the
respective term of the Medarex License, the Lonza Commercial License or the MRC
License), (ii) shall use such Confidential Information only for performance of
its obligations under this Agreement, and (iii) shall not disclose such
Confidential Information to third parties without the consent of the disclosing
Party.  For the purposes of this Agreement, Confidential Information shall not
include information that: (1) was known to the receiving Party or its Affiliates
prior to disclosure by the disclosing Party (other than through disclosure on a
confidential basis by the disclosing Party or its Affiliates) as evidenced by
the receiving Party’s or its Affiliates’ prior written records; (2) is disclosed
to the receiving Party or its Affiliates by a third party, except if such
disclosure is made on a confidential basis or, to the receiving Party’s
knowledge, in violation of a confidentiality obligation to the disclosing Party
or its Affiliates; (3) is or becomes public knowledge other than by the
receiving Party’s breach of this confidentiality obligation; or (4) the
receiving Party or its Affiliates independently develops or discovers without
use of or reference to the Confidential Information as evidenced by written
records.
 
(b) Permitted Disclosure.  Notwithstanding Section 12.09(a): (i) the receiving
Party or its Affiliates may disclose Confidential Information to governmental or
regulatory authorities to the extent necessary for the purpose of seeking
Regulatory Approval of Product and any pricing, insurance, reimbursement and
formulary approvals, licenses, registrations or authorizations thereof pursuant
to this Agreement; (ii) subject to Section 12.09(c), the receiving Party or its
Affiliates may disclose Confidential Information to its employees, agents,
sublicensees who have a need to know to effectuate the Development and
Commercialization of Product pursuant to this Agreement; (iii) disclosures made
pursuant to Section 12.09(c) hereof, (iv) the receiving Party or its Affiliates
may disclose the disclosing Party’s Confidential Information in connection with
filing or prosecuting patent applications or any other which relates to the
Compound and/or the immunoconjugates, fragments or derivatives thereof, or
Product; (v) Genmab may disclose TenX’s Confidential Information to Medarex or
its assigns to the minimum extent necessary to comply with Genmab’s obligations
under the Medarex License, the Cross-License or the MRC License (including with
respect to the grant of sublicenses and reporting of activities) or to
demonstrate that it is complying with such obligations or that any event
(including the grant of a sublicense) has occurred which has relevance under
such licenses; or (vi) the receiving Party or its Affiliates may disclose
Confidential Information pursuant to a requirement of Law or order of a court of
competent jurisdiction, provided the receiving Party or its Affiliates has given
the disclosing Party prompt notice of such fact, so the disclosing Party may
obtain a protective order or other appropriate remedy concerning any such
disclosure and/or waive compliance with the confidentiality obligations of this
Section 12.09.  The receiving Party or its Affiliates shall fully cooperate with
the disclosing Party in connection with the disclosing Party’s efforts to obtain
any such order or other remedy.  If any such order or other remedy does not
fully preclude disclosure, or the disclosing Party waives such compliance, the
receiving Party or its Affiliates shall make such disclosure, but only to the
extent such disclosure is legally required, and shall use its best efforts to
have confidential treatment accorded to the disclosed Confidential Information.
 
(c) Disclosure to Affiliates, Employees, Agents, Sublicensees, Advisors and
Investors.  Each Party may disclose Confidential Information to its Affiliates
and to those of its or its Affiliates employees, agents and sublicensees who are
bound by confidentiality obligations comparable to the obligation set forth in
this Section 12.09.  Each Party and its Affiliates shall be responsible for
ensuring that its employees, agents and sublicensees comply with such
confidentiality obligations and for enforcing such confidentiality
obligations.  Each Party and its Affiliates may also disclose the full terms of
this Agreement and Confidential Information to its or its Affiliates bankers,
lawyers, accountants and other professional advisors, or to a third party
seeking to invest in, acquire or lend funds to such Party or its Affiliates or
potential strategic partners of such Party or its Affiliates, and each of their
lawyers, accountants, professional advisors, investors and financing sources in
each case without the other Party’s prior approval provided that such disclosure
is made under terms of confidentiality comparable to the obligation set forth in
Section 12.09; provided, however, that the Mederex License and MRC License shall
only be disclosed to such parties as reasonably necessary; and provided,
further, that disclosure of the Lonza Commercial License shall be subject to the
prior written consent of Lonza, for which Genmab will use commercially
reasonable efforts to obtain from Lonza.
 
(d) Return of Confidential Information.  All Confidential Information shall be
returned to the disclosing Party by the receiving Party upon request by the
disclosing Party upon the termination of this Agreement, with the exception of a
single copy to be retained by the receiving Party in a confidential file for the
sole purpose of determining compliance with this confidentiality obligation.
 
Section 12.10 Counterparts.  This Agreement may be signed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together shall be deemed an
original of this Agreement.
 
Section 12.11 No Strict Construction.  This Agreement has been prepared jointly
by the Parties and shall not be strictly construed against either Party.
 
Section 12.12 Severability.  If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, it shall be severed from the remainder of this Agreement,
which shall remain in full force and effect unless the severed provision is
essential to the rights or benefits intended by the Parties.  In such event, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the fullest extent possible.
 
Section 12.13 Applicable Law and Litigation.  This Agreement shall be governed
by and construed in accordance with the Laws of the State of New York without
reference to any rules of conflict of laws.  The Parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts of the State
of New York and the United States District Court for the Southern District of
New York for any action, suit or proceeding (other than appeals therefrom)
arising out of or relating to this Agreement, and relating to injunctive or
other equitable relief or enforcement of an arbitration ruling pursuant to
Section 12.14(f) and agree not to commence any action, suit or proceeding (other
than appeals therefrom) related thereto except in such courts.  The Parties
further hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding (other than appeals therefrom)
arising out of or relating to this Agreement in the courts of the State of New
York or the United States District Court for the Southern District of New York
for matters relating to injunctive or other equitable relief or enforcement of
an arbitration ruling, and hereby further irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
 
Section 12.14 Dispute Resolution.  (a) TenX agrees that any limitations and
restrictions provided herein relating to the use of intellectual property and/or
materials licensed or provided to Genmab from third parties pursuant to the
Upstream Agreements are necessary and reasonable to protect Genmab, and
expressly agrees that monetary damages would be inadequate to compensate Genmab
for any violation by TenX of such limitations or restrictions.  The Parties
agree that any such violation would cause irreparable injury to Genmab and
agrees that without resorting to the Parties’ CEOs or to arbitration, Genmab
shall be entitled to obtain temporary and permanent injunctive relief or other
equitable relief against any threatened violation of such limitations or
restrictions or the continuation of any such violation in any court of competent
jurisdiction, without the necessity of proving actual damages or the posting of
any bond.
 
(b) Any controversy, claim or dispute arising out of or relating to this
Agreement shall first be submitted to the CEO of each Party for attempted
resolution.  If the CEOs of the Parties do not resolve such matter within thirty
(30) days of the matter being submitted to them, then such matter shall be
resolved through final and binding arbitration as follows.  The place of
arbitration shall be the City of New York.  The arbitration shall be in
accordance with the international rules of the American Arbitration Association
except as modified herein.  The number of arbitrators shall be three.  The
language of the arbitration shall be English.  Each Party shall select one
arbitrator and the two chosen arbitrators shall select a third arbitrator.
 
(c) It is the agreed intention and objective of the Parties that in all respects
the arbitration be conducted, and the award rendered, as expeditiously and
efficiently as is possible consistent with a fundamentally fair process, and
that the arbitrators do what they consider is needed to be done (including
shortening any time when it is longer than reasonably necessary in the
circumstances), and make such other orders as they consider are needed or
beneficial, to achieve that objective.
 
(d) All information and documents in relation to the arbitration shall be deemed
Confidential Information to the full extent permitted by Law.  No individual
shall be appointed as an arbitrator unless the individual first agrees in
writing to be bound by confidentiality obligations as a receiving party under
Section 12.09 and to conduct the arbitration in a manner that is most likely to
maintain the confidentiality of Confidential Information.  No Party may retain
any expert in connection with the arbitration unless the expert first agrees in
writing to be bound by this section, as applicable.  The fact of and subject
matter of the arbitration, including the fact that any dispute has been
submitted to arbitration, and all evidence given and submissions made in
connection with any arbitration, shall be Confidential Information, and shall be
treated as such by the Parties and all Persons employed by or contracted to
them.  Any meetings, conferences or hearings in connection with or during the
arbitration may be attended only by those individual persons whose presence, in
the opinion of the arbitral tribunal, is reasonably necessary for the
determination or other resolution of the dispute and such person first agrees in
writing to be bound by the provisions of these sections, as applicable.  The
obligations under this subsection (d) continue notwithstanding any determination
or other resolution of the arbitration.
 
(e) The arbitrators shall be paid reasonable fees plus expenses.  These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
Party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as follows:
 
(i) If the arbitrators rule in favor of one Party on all disputed issues in the
arbitration, the losing Party shall pay 100% of such fees and expenses.
 
(ii) If the arbitrators rule in favor of one Party on some issues and the other
Party on other issues, the arbitrators shall issue with the ruling a written
determination as to how such fees and expenses shall be allocated between the
Parties.  The arbitrators shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the arbitration, with the Party
prevailing on more issues, or on issues of greater value or gravity, recovering
a relatively larger share of its legal fees and expenses.
 
(f) Any final award of the arbitrators shall be final, conclusive, and binding
on the Parties to the dispute, and judgment may be entered in any court of
competent jurisdiction.  To the extent permitted by Law, the Parties exclude any
right of review or appeal to American or other courts, including in connection
with any question of law arising in the arbitration or in connection with any
award or decision made by the arbitrators, except as is necessary to recognize
or enforce such award or decision.
 
Section 12.15 Integration.  This Agreement, together with any Schedules hereto,
constitutes the entire agreement between the Parties hereto relating to the
subject matter hereof and supersedes all prior and contemporaneous negotiations,
agreements, representations, understandings and commitments with respect thereto
provided that nothing herein shall exclude or limit liability for fraudulent
misrepresentation.
 
Section 12.16 No Presumption.  The Parties acknowledge that each has been
represented by counsel in connection with this Agreement and the transactions
contemplated by this Agreement.  Accordingly, any Law that would require
interpretation of any claimed ambiguities in this Agreement against the Party
that drafted it has no application and is expressly waived.  If any claim is
made by a Party relating to any conflict, omission or ambiguity in the
provisions of this Agreement, no presumption or burden of proof or persuasion
will be implied because this Agreement was prepared by or at the request of any
Party or its counsel.
 
[Rest of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by their
respective officers thereunto duly authorized, as of the date first written
above.
 
 
GENMAB A/S
 
By:  /s/ Lisa N. Drakeman
 
Name: Lisa N. Drakeman
 
Title: President & CEO
 
 
GENMAB A/S
 
By:  /s/ David Eatwell
 
Name: David Eatwell
 
Title: Senior Vice President & CFO
 
 
TENX BIOPHARMA, INC.
 
By:  /s/ Moshe Bodner
 
Name:   Moshe Bodner
 
Title:  Chairman
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Europe and Asia
 
Albania
Austria
Belgium
Bhutan
Brunei
Bulgaria
Cambodia
Countries of the former Soviet Union
Countries of the former Yugoslavia
Cypress
People’s Republic of China
Republic of China (Taiwan)
Czech Republic
Denmark
Finland
France
Germany
Greece
Greenland
Hong Kong
Hungary
Iceland
India
Indonesia
Ireland
Italy
Japan
Democratic People’s Republic of Korea (North Korea)
Republic of Korea
 
Laos
Liechtenstein
Luxembourg
Macao
Malaysia
Malta
Monaco
Mongolia
Myanmar
Nepal
Norway
Pakistan
Papua New Guinea
Philippines
Poland
Portugal
Romania
Primorskij State of Russia
Amur State of Russia
Singapore
Slovakia
Spain
Sri Lanka
Sweden
Switzerland
Thailand
The Netherlands
United Kingdom
Vietnam
 



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
Licensed Patents
 
[**]
 
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
 
Transfer Plan
 
Clinical, Data Management and Regulatory: GEN110 Trial (110 Study) current
status as per December 2, 2009:
 
·  
[**].

 
Transfer Plan:
 
·  
[**].

 
CMC:
 
·  
[**].

 
LEGAL:
 
The transfer of sponsorship of the 110 Study from Genmab A/S to TenX will be
initiated after Closing.  The below table lists the various action items:
 
Action Items
Responsible
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE D
 
Third-Party Payments Under Certain Agreements
 
Third-Party Payments
 
Below is a summary of the third-party payments payable under the Medarex
License, the Lonza Commercial License, and the MRC License.  The Upstream
Agreements should be consulted for the full terms thereof.
 
I. Third-Party Payments Due Under the Medarex License (all capitalized terms in
this Section I of Schedule D that are not defined in this Section I of Schedule
D shall have the meanings ascribed to them in the Medarex License)
 
Milestones
 
Event
Payment / USD
[**]
$[**]
[**]
$[**]
Sales milestone (upon first achievement of $[**] USD annual net sales in Europe
and Asia or $[**] USD aggregate net sales in Europe and Asia) for zanolimumab
$[**]

 
Royalties
 
[**] to [**]% royalties are payable based on net sales of zanolimumab in Europe
and Asia on a country-by-country basis for a period of 13 years after first
sale, as follows:
 

 
Annual net sales in Europe and Asia
Royalty rate
Portion of annual net sales in Europe and Asia
Less than $[**] USD
[**]%
Portion of annual net sales in Europe and Asia
From $[**] USD to $[**] USD
[**]%
Portion of annual net sales in Europe and Asia
Over $[**] USD
[**]%

 
[**]% of any third party payments in respect of net sales in Europe and Asia may
be deducted, but with a cap corresponding to [**]% of the net sales in Europe
and Asia.
 
II. Third-Party Payments due Under the Lonza Commercial License (all capitalized
terms in this Section II of Schedule D that are not defined in this Section II
of Schedule D shall have the meanings ascribed to them in the Lonza Commercial
License)
 
Annual Fixed Fees
 
These fees include an annual license fee (pounds sterling [**] under Section
5.1.1 of the Lonza Commercial License) and possible sublicense fees (pounds
sterling [**]) under Section 5.2.1 of the Lonza Commercial License), which fees
would be waived if a TenX was a Designated Affiliate of Licensee (Genmab) or a
Strategic Partner (w/r/t the £[**] fee) and/or if the Product is Primarily
Manufactured by Lonza or a Designated Affiliate of Lonza (w/r/t the £[**] fee).
 
Royalties
 
If the Product is manufactured by Lonza or a Designated Affiliate of Lonza or by
Genmab, a royalty of [**]% of the Net Selling Price of Product so manufactured
by such parties.  If a Designated Affiliate of Licensee (Genmab) or any
Strategic Partner manufactures the Product under a sublicense, a royalty of
[**]% of the Net Selling Price of Product so manufactured by such sublicensee.
 
If a party, other than a Designated Affiliate of Licensee (Genmab) or any
Strategic Partner, manufactures the Product under a sublicense, a royalty of
[**]% of the Net Selling Price of Product manufactured by such sublicensee.
 
Royalties due to Lonza shall be reduced by [**]% on a country-by-country basis,
if no Valid Claim exists at the date of First Commercial Sale in such country,
or if a Valid Claim ceases to exist in such country.
 
III. Third-Party Payments due Under the MRC License
 
Royalty payments corresponding to [**] percent ([**]%) of MRC Net Sales of
Product if such Product falls within the scope of “Product” for which royalties
are payable pursuant to the MRC License.
 
“MRC Net Sales” means TenX’s or its sublicensees’ billings for sales of the
Product, less the following items to the extent that they are paid or allowed
and included in the invoice price: (i) credits allowed for Product returned or
not accepted by customers; (ii) outbound packaging, transportation and prepaid
insurance charges on shipments or deliveries to customers; and (iii) sales
and/or other taxes and/or tariff duties directly imposed on and paid by the
purchaser of the Product in connection with the sale or delivery of the Product
to the purchaser.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.02(A)
 
Email correspondence between Cellectis and Genmab
 
[**]
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.  A total
of three pages were omitted.
 


 

 
 

--------------------------------------------------------------------------------

 
